Exhibit 10.5

UNITED STATES OF AMERICA

Before the

SECURITIES AND EXCHANGE COMMISSION

SECURITIES EXCHANGE ACT OF 1934

Release No. 78989 / September 29, 2016

INVESTMENT ADVISERS ACT OF 1940

Release No. 4540 / September 29, 2016

ADMINISTRATIVE PROCEEDING

File No. 3-17595

 

 

In the Matter of

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP

LLC, OZ MANAGEMENT

LP, DANIEL S. OCH, and

JOEL M. FRANK,

 

Respondents.

  

ORDER INSTITUTING

ADMINISTRATIVE AND CEASE-AND-DESIST PROCEEDINGS PURSUANT TO SECTION 21C OF THE
SECURITIES EXCHANGE ACT OF 1934, AND SECTIONS 203(e), 203(f) AND 203(k) OF THE
INVESTMENT ADVISERS ACT OF 1940, MAKING FINDINGS, IMPOSING REMEDIAL SANCTIONS
AND A CEASE-AND-DESIST ORDER, AND NOTICE OF HEARING

I.

The Securities and Exchange Commission (“Commission”) deems it appropriate that
public administrative and cease-and-desist proceedings be, and hereby are,
instituted pursuant to Section 21C of the Securities Exchange Act of 1934
(“Exchange Act”), and Sections 203(e), 203(f) and 203(k) of the Investment
Advisers Act of 1940 (“Advisers Act”), against Och-Ziff Capital Management Group
LLC (“Och-Ziff’), OZ Management LP (“OZ Management”), Daniel S. Och, and Joel M.
Frank (collectively, “Respondents”).

II.

In anticipation of the institution of these proceedings, Respondents Och-Ziff
and OZ Management each have submitted an Offer of Settlement which the
Commission has determined to accept. Solely for the purpose of these proceedings
and any other proceedings brought by or on behalf of the Commission, or to which
the Commission is a party, Respondents Och-Ziff and OZ Management admit the
Commission’s jurisdiction over them and the subject matter of these proceedings,
and each consent to the entry of this Order Instituting Administrative and
Cease-and-Desist Proceedings Pursuant to Section 21C of the Securities Exchange
Act of 1934 and Sections 203(e), 203(f) and 203(k) of the Investment Advisers
Act of 1940, Making Findings, and Imposing Remedial Sanctions and a
Cease-and-Desist Order (“Order”), as set forth below.

In anticipation of the institution of these proceedings, Respondents Och and
Frank each have submitted an Offer of Settlement which the Commission has
determined to accept. Solely for the purpose of these proceedings and any other
proceedings brought by or on behalf of the Commission, or to which the
Commission is a party, and without admitting or denying the findings herein,
except as to the Commission’s jurisdiction over them and the subject matter of
these proceedings, which are admitted, and except as provided herein in Section
VII, Respondents Och and Frank each consent to the entry of this Order, as set
forth below.

III.

On the basis of this Order and Respondents’ Offers, the Commission finds1 that:

 

 

1  The findings herein are made pursuant to Respondents’ Offers of Settlement
and are not binding on any other person or entity in this or any other
proceeding.



--------------------------------------------------------------------------------

Summary

1. Beginning in 2007 and continuing through 2011, Och-Ziff, primarily through
the misconduct of two senior employees, entered into a series of transactions
and investments in which Och-Ziff paid bribes through intermediaries, agents and
business partners to high ranking government officials in multiple African
countries including Libya, Chad, Niger, and the Democratic Republic of the Congo
(“DRC”). These bribes were paid with the specific knowledge of a senior Och-Ziff
employee who was the head of Och-Ziff Europe (“Och-Ziff Employee A”) and in
certain cases, of an Och-Ziff investment professional working in Och-Ziff’s
European office (“Och-Ziff Employee B”), but other executives at Och-Ziff
ignored red flags and corruption risks and permitted these transactions to
proceed. Bribes were paid to corruptly influence foreign government officials in
order to obtain or retain business for Och-Ziff and its business partners.
Och-Ziff invested in countries and industries known for corrupt business
dealings, and purposefully transacted with agents and business partners with
high level connections to foreign government officials who funneled corrupt
payments to those officials.

2. During this period, Och-Ziff entered into the following transactions in which
corrupt payments were made:

 

  a. An investment by the Libyan Investment Authority (“LIA”) of $300 million
into Och-Ziff funds in 2007. To secure the LIA investment, Och-Ziff used an
agent to pay bribes to high ranking Libyan government officials. With the
knowledge of the Och-Ziff Employee A, bribes of more than $3 million were paid
to Libyan government officials.

 

  b. An investment of $40 million by Och-Ziff funds into a Libyan property
development project in 2007. Och-Ziff used investor funds to pay a $400,000
“deal fee” to its agent in Libya as part of its investment. Och-Ziff Employee A
knew or was willfully blind to the high probability that Och-Ziff’s agent would
then use those funds to pay bribes to benefit the property development project.

 

  c. A loan of more than $86 million and funding of more than $10 million from
Och-Ziff investor funds to one of Och-Ziff’s South African partners in African
Global Capital I (“AGC I”), an Africa mining-focused fund, in 2007 and 2008. Of
the funds provided to its business partner in AGC I, with the knowledge or
willful blindness of Och-Ziff Employee A and Och-Ziff Employee B, millions went
towards bribes to foreign government officials, illicit payments to middlemen,
the personal benefit of its business partners, and expenditures unrelated to the
investment. Och-Ziff failed to conduct sufficient due diligence on the use of
investor funds or impose sufficient internal accounting controls to prevent the
misuse of funds by its South African partner.

 

  d. A convertible loan of approximately $124 million from Och-Ziff investor
funds through AGC I to an entity affiliated with an Israeli businessman, to
purchase mining assets in the Democratic Republic of the Congo (“DRC”) in 2008.
This businessman became Och-Ziff’s partner in the DRC. With the knowledge of
Och-Ziff Employee A and Och-Ziff Employee B, a significant portion of the money
was used by Och-Ziff’s partner in the DRC to pay bribes to high-ranking DRC
officials to secure mining assets for Och-Ziff and its partner.

 

  e. A margin loan for $130 million from Och-Ziff investor funds to another
entity controlled by the same DRC partner in 2010 and 2011. Of the total, $84.1
million was provided to Och-Ziff’s partner in the DRC with no restrictions or
oversight by Och-Ziff. Och-Ziff Employee A and Och-Ziff Employee B knew that
Och-Ziff’s partner would pay bribes to high-ranking DRC government officials,
and others within Och-Ziff knew of allegations of corruption against him and his
close political ties within the DRC. Och-Ziff’s partner then used the funds to
pay bribes.

 

  f. A purchase of shares by African Global Capital II (“AGC II”), the second
Africa-focused fund created by Och-Ziff, in a London-based oil exploration
company in 2011. Och-Ziff caused AGC II to purchase the shares from its South
African partner in order to provide him with capital to use for other purposes.
From there, the partner paid more than $1 million to a consultant who then used
those funds to pay bribes to government officials in Guinea. Och-Ziff failed to
conduct sufficient due diligence on the use of investor funds to prevent the
payment of bribes. Och-Ziff Employee B knew or was willfully blind to the high
probability that AGC II funds would be used by this consultant to pay bribes.

 

2



--------------------------------------------------------------------------------

3. In most cases, the above transactions involved the use of managed investor
funds rather than Och-Ziff’s own capital. OZ Management, a registered investment
adviser which managed the various investor funds entrusted to Och-Ziff,
authorized the use of funds in transactions in which bribes were paid to foreign
government officials to obtain or retain business for Och-Ziff and its business
partners. Och-Ziff categorized these transactions as investments or convertible
loans despite the fact that two Och-Ziff employees, Och-Ziff Employee A and
Och-Ziff Employee B, knew that investor funds would be used to pay bribes.
Investor funds were also used in self-dealing transactions to benefit Och-Ziff
Employee A, Och-Ziff’s business partners, and Och-Ziff itself.

4. Och-Ziff Employee A and Och-Ziff Employee B purposefully caused OZ Management
to omit material facts to ensure that corrupt transactions would proceed and to
engage in self-dealing. OZ Management failed to disclose all material facts and
conflicts of interest in its communications with investors in certain AGC II
transactions or to adequately control the use of investor funds. OZ Management
made material misrepresentations or omissions and engaged in self-dealing in the
following transactions:

 

  a. A purchase of $20 million in shares in a privately held London-based mining
company by AGC II in 2010. Och-Ziff Employee A knew that $4 million would be
routed by an intermediary to Och-Ziff Employee A’s personal account to offset an
outstanding personal loan from Och-Ziff Employee A to that intermediary.
Och-Ziff Employee A further directed that an additional $4 million be paid in
secret through the intermediary to an AGC business partner without disclosure to
AGC II investors.

 

  b. An investment by AGC II in oil rights in the Republic of the Congo
(“Congo-Brazzaville”) through an oil exploration and development company which
was majority controlled by Och-Ziff and South African Business Partner (“Company
A”), in 2010. Och-Ziff failed to disclose material facts regarding the origins
of this transaction, the true purpose of payments to its AGC business partner in
the transaction, and the justification for payments to intermediaries.

 

  c. An AGC II purchase of shares in a London-based oil and gas company for $77
million in 2011. Och-Ziff, through Och-Ziff Employee A and Och-Ziff Employee B,
structured the transaction to provide $50 million cash to its AGC business
partner to further his and potentially Och-Ziff’s interests in The Republic of
Guinea (“Guinea”), a country in which this business partner had a high-placed
agent in the entourage of a senior government official. Och-Ziff Employee A and
Och-Ziff Employee B also included within the purchase price an additional $2
million for the partner to repay an outstanding debt to Och-Ziff. Och-Ziff
failed to disclose accurate terms of the transaction or its own self-dealing to
AGC II investors.

5. As a result of the foregoing, Och-Ziff did not accurately and fairly reflect
the disposition of assets involved in these transactions in its books and
records, and did not devise and maintain an adequate system of internal
accounting controls to prevent these violations. It inaccurately reflected in
its books and records that the expenditures of investor funds were for
legitimate investments and not, in whole or in part, corrupt payments to foreign
government officials. Och-Ziff also failed to devise and maintain an adequate
system of internal accounting controls to prevent these payments. It failed to
follow certain of its own internal accounting controls, failed to conduct
adequate due diligence, and failed to implement other appropriate financial
controls to detect or prevent the payment of bribes.

6. This matter also concerns violations by Daniel S. Och, Chief Executive
Officer and Chairman of the Board of Och-Ziff, and Joel M. Frank, Chief
Financial Officer of Och-Ziff. As Och-Ziff’s Chief Executive Officer, Och had
final decision-making authority on all private investments by Och-Ziff,
including the transactions described above. Och personally approved the
expenditure of funds in two transactions with Och-Ziff’s partner in the DRC in
which bribes were paid. Those bribes were then inaccurately recorded as
investments or loans on Och-Ziff’s books and records rather than bribe payments.
As Och-Ziff’s Chief Financial Officer, Joel M. Frank was responsible for
maintaining the accuracy of Och-Ziff’s books and records and for devising and
maintaining Och-Ziff’s system of internal accounting controls. Frank approved
the expenditure of Och-Ziff funds in transactions in which bribes or improper
payments were made. Both Och and Frank were aware of the high risk of corruption
in transactions with Och-Ziff’s DRC partner in light of his reputation and
connections to high level DRC government officials. Despite these risks, Och
approved and Frank authorized Och-Ziff to enter into each of these transactions.
As a result, although neither Och nor Frank knew that bribes would be paid, Och
caused Och-Ziff’s books and records violations in two DRC transactions, and
Frank caused the company’s books and records and internal controls violations in
connection with the two DRC Partner transactions and the LIA fee payment.

 

3



--------------------------------------------------------------------------------

Respondents

7. Och-Ziff Capital Management Group LLC, an institutional alternative asset
manager or “hedge fund” incorporated in Delaware with its principal place of
business in New York, New York. Och-Ziff’s common stock is registered with the
Commission pursuant to Section 12(b) of the Exchange Act and is listed on the
New York Stock Exchange (ticker: OZM). Och-Ziff controls numerous consolidated
subsidiaries and affiliates through which it operates and provides investment
advisory and management services to Och-Ziff investor funds in return for
management fees and incentive income.

8. OZ Management LP is registered investment adviser and subsidiary of Och-Ziff
with its place of business in New York, New York. Since 1999, OZ Management has
been registered with the Commission as an investment adviser. OZ Management
provides asset management services to Och-Ziff investor funds. The financial
results of certain Och-Ziff subsidiaries, including OZ Management and its
subsidiaries and affiliates, are ultimately consolidated into the financial
statements of Och-Ziff.

9. Daniel S. Och, age 55, resides in Scarsdale, New York. Och is the founder,
Chief Executive Officer, and Chairman of the Board of Och-Ziff, as well as an
officer and partner in OZ Management. He is a U.S. citizen.

10. Joel M. Frank, age 61, resides in New York, New York. Frank is the Chief
Financial Officer for Och-Ziff and OZ Management, and an officer and partner in
OZ Management. He is a U.S. citizen.

Bribery of Libyan Officials

11. In 2007, Och-Ziff Employee A, the head of Och-Ziff’s European office, began
attempts to obtain clients and investment opportunities in Libya, which had
emerged from international sanctions and was opening to Western investment and
business. Libya created a sovereign wealth fund, the Libyan Investment
Authority, to manage the country’s oil and other assets. To help with Och-Ziff’s
efforts in Libya, Och-Ziff Employee A enlisted a London-based business associate
with whom Och-Ziff had previously done business (“Libyan Agent”). Och-Ziff
Employee A knew that Libyan Agent had contacts within the Libyan government at
the highest levels. Och-Ziff Employee A and others at Och-Ziff also knew that
Libyan Agent was not a financial consultant or advisor, but rather a middleman
whose primary contribution to transactions were his connections to foreign
government officials and his complicated network of offshore entities.

 

  A. Bribery to Secure the LIA Investment in Och-Ziff

12. In early 2007, Och-Ziff Employee A sought assistance from Libyan Agent to
secure an investment mandate whereby the LIA would invest in Och-Ziff’s managed
funds. Libyan Agent told Och-Ziff Employee A that he needed to receive a fee if
his efforts on behalf of Och-Ziff were successful and resulted in an investment
by the LIA. Och-Ziff Employee A agreed to have Och-Ziff pay the fee, knowing
that Libyan Agent would use any fee he received to pay bribes.

13. Libyan Agent arranged a meeting for Och-Ziff Employee A in Vienna in March
2007 at which he introduced Och-Ziff Employee A to two Libyan government
officials, including one of the sons of Colonel Muammar Gaddafi, Libya’s ruler
at the time. This son was the driving force behind the creation of the LIA. A
senior executive with the LIA was also at the meeting. Och-Ziff Employee A later
described this government official as Colonel Gaddafi’s son’s “right hand man at
the lia [sic].” Subsequent due diligence by Och-Ziff noted that this individual
“looks after” the interests of Colonel Gaddafi’s son at the LIA and in a
commercial business. Also present at the meeting was a Tunisian business
associate of the two Libyan government officials who was a member of Colonel
Gaddafi’s son’s entourage (“Tunisian Agent”). The two Libyan government
officials had significant control over investments made by the LIA. The purpose
of this meeting was to introduce Och-Ziff Employee A to the foreign officials
and the Tunisian Agent in order to facilitate the bribery of those officials in
exchange for the LIA investing its money with Och-Ziff.

14. Och-Ziff Employee A communicated his progress with the LIA and Libyan Agent
to Och. After the meeting in Vienna, Och-Ziff Employee A emailed Och that the
“[m]eetings are amazing. They have 77 billion, half in cash and no idea who to
give it to.” Och-Ziff Employee A further told Och “I haven’t been this excited
in a while.” Och later asked Och-Ziff Employee A about progress with the LIA, to
which Och-Ziff Employee A responded: “I thought you were against it so I havent
(sic) pursued it. The agent wants to come in and see me this week. You OK with
that?” Och replied “I will be ok. Will call you.” Throughout 2007, Och and
Och-Ziff Employee A continued to communicate regarding the progress of the LIA
investment and the agent.

 

4



--------------------------------------------------------------------------------

15. Libyan Agent and Och-Ziff Employee A engaged in a scheme with Libyan
government officials to funnel bribe payments from Och-Ziff to those officials
in exchange for their support for the LIA’s investment with Och-Ziff. A third
Libyan government official, the head of Libya’s powerful state security services
and Libyan Agent’s longstanding patron in Libya, was also part of the bribery
scheme. Och-Ziff Employee A knew that Libyan Agent was acting on behalf of these
government officials and that Libyan Agent would use the fee from Och-Ziff to
bribe these government officials to help Och-Ziff obtain an investment from the
LIA.

16. The scheme was successful. In or about November 2007, the LIA agreed to
invest $300 million into Och-Ziff funds and those funds were invested on
December 1, 2007. At the same time, Libyan Agent and Och-Ziff Employee A
requested from Och-Ziff payment of a fee to effectuate the secret agreement
Libyan Agent and Och-Ziff Employee A had previously discussed. In early December
2007, Och-Ziff agreed to pay Libyan Agent the fee he had negotiated on behalf of
the government officials with Och-Ziff Employee A. Och-Ziff also agreed to pay
the fee to an offshore special purpose vehicle (“SPV”) identified by Libyan
Agent rather than directly to Libyan Agent himself or his London-based company.

17. Och-Ziff was aware of risks in dealing both with the LIA and Libyan Agent
when it agreed to pay his fee. Respondent Frank and a senior Och-Ziff attorney
were involved in the decision to pay Libyan Agent for sourcing the LIA
investment into Och-Ziff funds, and Frank reviewed due diligence reports on
Libyan Agent. Through this report, Och-Ziff was aware of Libyan Agent’s
connections at the highest levels within the Libyan government, including with
the Gaddafi family. Och-Ziff was also aware through a background due diligence
report that Libyan Agent operated as a “fixer” with opaque business interests
run through offshore holding companies which made his business interests “hard
to pin down.” According to the report, this meant that “there is little
documented evidence of [Libyan Agent’s company’s] activities either in the UK or
internationally.” Despite the risks, Och-Ziff paid Libyan Agent via his offshore
SPV.

18. Och-Ziff conducted no separate due diligence on the shell company designated
to receive the payment, and entered into contractual obligations with the entity
itself rather than Libyan Agent, thus placing no restrictions on the agent’s
conduct. These failings were contrary to Och-Ziff’s recommended anti-corruption
guidelines and internal accounting controls.

19. Libyan Agent’s role in the transaction was kept secret from LIA officials
apart from those involved in the bribery scheme. Libyan Agent did not attend any
of the official meetings between Och-Ziff and the LIA; he was not copied on
email or correspondence with the LIA; and his role in facilitating the
transaction was not discussed with any employees of the LIA who were not part of
the bribery scheme. Frank was involved in the decision to pay Libyan Agent for
sourcing the LIA investment into Och-Ziff funds. Based in part on corruption
concerns, Och-Ziff’s internal compliance rules regarding investor solicitations,
and conformity with other U.S. securities laws that were later determined not to
apply, a senior Och-Ziff attorney initially sought contractual language
requiring proof that Libyan Agent had notified the LIA of his role and the fee
he was paid by Och-Ziff. However, Libyan Agent refused to agree to provide such
proof, and Och-Ziff agreed to remove this obligation and instead allowed Libyan
Agent’s entity to represent (without requiring proof) that he had notified the
LIA of his involvement and fee.

20. Och-Ziff Employee A knew that Libyan Agent’s role in helping Och-Ziff could
not be discussed openly with the LIA apart from the officials involved in the
bribery scheme. Och-Ziff Employee A also knew that Libyan Agent would not
disclose his role and fee to the LIA regardless of his contractual obligation to
do so. Och-Ziff Employee A and Libyan Agent discussed ways to avoid disclosing
Libyan Agent’s role to the LIA, including requiring Libyan Agent to give notice
to the LIA which he would then fail to deliver. Och-Ziff Employee A knew that
Libyan Agent never informed the LIA of his payment by Och-Ziff.

21. Och-Ziff did not enter into a written agreement directly with Libyan Agent
or place any restrictions or limitations on Libyan Agent personally. Instead, in
January 2008 Och-Ziff executed two agreements with Libyan Agent’s Guernsey-based
SPV, but dated those agreements as of December 2007. The first, a consultancy
agreement, stated that the SPV “has technical and commercial expertise in Libya
as a consultant to companies (in particular in information gathering, strategic
analysis, high level introduction, negotiations, and promotion of projects and
implementation).” This description was misleading in that the SPV itself had no
interactions in Libya and no employees, and Libyan Agent’s involvement was
limited to providing an introduction to the LIA and paying bribes. The
consulting agreement was also forward-looking despite the fact that Libyan Agent
had already assisted Och-Ziff since early 2007 in securing the LIA investment. A
separate representation letter agreement with the SPV also confirmed that the
LIA “has been informed in writing of the Agreement and the consideration payable
to ourselves thereunder.” This representation was false, and Libyan Agent did
not disclose his role in the Och-Ziff investment to the LIA apart from those
officials involved in the bribe scheme. The second agreement also contained
anti-corruption representations and warranties by the trustee for the SPV
receiving the payment, but no such representations or warranties from Libyan
Agent, his partner, or his London-based entity.

 

5



--------------------------------------------------------------------------------

22. In January and October 2008, Och-Ziff transferred a total of $3.75 million
to Libyan Agent’s shell company. Libyan Agent then directed the transfer of
approximately $2.5 million from those funds to an account held by Tunisian Agent
for the benefit of the two senior LIA officials, including the son of Colonel
Gaddafi. During this period, Libyan Agent also directed payments of more than $1
million through his network of offshore companies to benefit his longstanding
patron in Libya’s state security services.

23. Och-Ziff did not obtain a copy of any written notification to the LIA
regarding Libyan Agent, or seek to obtain a copy of such notification at any
time. Further, at no point did Och-Ziff inform the LIA of Libyan Agent’s role in
securing the LIA investment. Throughout Och-Ziff’s interactions with the LIA
from 2008 to 2011, at no point did Och-Ziff disclose to the LIA the Libyan
Agent’s role with Och-Ziff, and Libyan Agent was not copied on communications
with the LIA or present at any Och-Ziff meetings with the LIA.

24. Throughout 2008 and 2009, Och-Ziff Employee A continued to use Libyan Agent
in attempts to solicit additional investments in Libya and from the LIA, touting
Libyan Agent’s high level connections and ability to use this influence in
Libya. Och-Ziff Employee A used Libyan Agent to assist other Och-Ziff portfolio
companies in doing business in Libya, including a transaction in which Libyan
Agent also acted as an agent of the Libyan government. In January 2008, Och-Ziff
Employee A described Libyan Agent’s Libyan connections to a third-party Och-Ziff
portfolio company as “very close to [the son of Colonel Gaddafi], LIA and other
government officials. We have done three deals with him in Tripoli…He has also
been instrumental in introducing us to LIA as an investor in OZ.” Och-Ziff
Employee A specifically noted Libyan Agent’s ability to “get things done” and
“deliver” on a deal in Libya. Och-Ziff Employee A failed to inform Och-Ziff
legal or compliance that Och-Ziff’s agent for the LIA transaction was also
acting as an agent of the Libyan government at the same time.

25. In its books and records, Och-Ziff recorded the fee paid to Libyan Agent as
“Professional Services — Other.” This designation was inaccurate; the payment
was for an introduction and to pay bribes, and not for professional services.

26. Based on the foregoing facts, Och-Ziff violated Sections 30A and 13(b)(2)(A)
and 13(b)(2)(B) of the Exchange Act through its intentional payment of bribes to
Libyan government officials, inaccurate recording of the bribe payments on its
books and records, and failure to devise or maintain internal accounting
controls sufficient to provide reasonable assurances that its funds would not be
used to pay bribes. Further, by his acts or omissions Frank caused violations of
Sections 13(b)(2)(A) and 13(b)(2)(B) by Och-Ziff.

 

  B. Bribery Relating to Libyan Property Development Project

27. In October 2007, Och-Ziff invested in a hotel and office tower project in
Libya. This project was founded and controlled by Libyan Agent, and Och-Ziff
began its investment into the project at the same time it was using Libyan Agent
to solicit funds from the LIA. For Och-Ziff Employee A, the development project
was “making a bet on Libya here and relationship [with Libyan Agent].”

28. Prior to Och-Ziff’s investment, Libyan Agent provided equity stakes in the
company to his Libyan patron and to a daughter of Colonel Gaddafi in exchange
for valuable land leases on key properties on which the developments would be
built. Och-Ziff Employee A and other Och-Ziff investment professionals in London
were aware of the involvement of the Gaddafi family in the development project.
In one review of the project Och-Ziff Employee A wrote “Gathafi Hotels” to
describe a subsidiary of the project. Later, while Och-Ziff held a board seat at
the development company, Och-Ziff’s board representative for the development
company received emails that described Colonel Gaddafi’s daughter as “our JV
partner” at the development company.

29. At Och-Ziff Employee A’s urging, Och-Ziff provided a convertible loan of $40
million to the development company in October 2007. Och-Ziff Employee A also
agreed to pay a $400,000 deal fee to Libyan Agent for sourcing the transaction.
Because ongoing bribes were necessary to operate the project in Libya, a portion
of the deal fee paid to Libyan Agent by Och-Ziff went towards bribes. Och-Ziff
Employee A knew that Libyan Agent would use the deal fee to pay bribes to
benefit the development project.

30. Och-Ziff approved the payment of the $400,000 deal fee in November 2007
without conducting separate due diligence on the offshore SPV receiving the
funds or, apart from Och-Ziff Employee A, understanding the justification for
the payment. Further, Och-Ziff did not enter into a contract with Libyan Agent
or the SPV receiving the fee before it was paid. Och-Ziff therefore paid the
deal fee without taking sufficient steps to detect or prevent the payment of
bribes by Libyan Agent using investor funds.

 

6



--------------------------------------------------------------------------------

31. Based on the foregoing facts, Och-Ziff violated Sections 30A and 13(b)(2)(A)
and 13(b)(2)(B) of the Exchange Act through its intentional payment of a bribe
to a Libyan government official, inaccurate recording of the bribe payment on
its books and records, and failure to devise or maintain internal accounting
controls sufficient to provide reasonable assurances that its funds would not be
used to pay bribes.

Books and Records, Internal Controls, and Advisers Act Violations in AGC I

32. Beginning in 2007, Och-Ziff formed the African Global Capital (“AGC”) joint
venture to invest in natural resource assets in Africa. The project was led by
Och-Ziff Employee A and employees in Och-Ziff’s European office. Och-Ziff
co-managed the fund and provided capital, infrastructure (including compliance
support), and investment expertise to AGC. Och-Ziff held its advisory and
management interest in AGC through Africa Management Limited (“AML”), which was
registered as an affiliated adviser to OZ Management in March 2008. AML was
owned 40% by Och-Ziff and 60% by its joint venture partner. OZ Management held
its advisory and management interest in AML through a wholly-owned and
controlled subsidiary, OZ Africa Management GP, LLC (“OZ Africa Management”),
but Och-Ziff had joint control over all investments and operations of AGC and
AML. The first fund, AGC I, was funded using existing Och-Ziff investor funds.

33. As part of its strategy, Och-Ziff teamed with business partners with
high-level political connections in Africa, who in turn used these connections
to source deals for the fund and navigate political issues in the various
countries. In pursuit of business, Och-Ziff did not impose adequate controls on
the use of investor funds by its business partners or conduct due diligence into
the specific uses of investor funds by those partners. As a result, Och-Ziff’s
business partners misused investor funds, enriched themselves, and paid bribes
to various government officials.

34. Och-Ziff chose a prominent figure in South Africa as a potential partner for
AGC. This individual was a former government official as well as a successful
businessman through his South African-based conglomerate. Although Och-Ziff
envisioned his conglomerate as a part of AGC, it never became part of the joint
venture. However, the co-founder of his South African conglomerate became the
Chief Executive Officer of AML despite the conglomerate not contributing assets
to the joint venture. An individual with a close connection to the co-founders
of the South African conglomerate (“South African Business Partner”) became
Och-Ziff’s partner in AGC despite having a limited history of mining operations
in Africa. South African Business Partner controlled a private operating entity
domiciled outside of South Africa, and he was designated to source and acquire
assets for AGC.

35. The first step towards the creation of AGC I took place in May 2007 when
Och-Ziff entered into a series of loan agreements with South African Business
Partner’s entity. These loans, totaling more than $86 million, were ostensibly
made to acquire mining rights in Africa which would then be contributed into AGC
I upon its formation, to buy out minority shareholders in those assets, and to
then fund mining operations. South African Business Partner used part of the
funds loaned by Och-Ziff to acquire mining rights in Chad and Niger and to
invest in an Africa-focused oil company, Company A. He also used a portion of
the funds to pay bribes to facilitate the acquisitions. In 2008, the assets
acquired by South African Business Partner were contributed to AGC I, and
Och-Ziff converted its existing loan into an equity stake in AGC I. Prior to the
inclusion of these assets into AGC I, Och-Ziff conducted due diligence into
South African Business Partner’s ownership of the assets through various SPVs
and subsidiaries. However, Och-Ziff failed to conduct any due diligence or
investigation into how South African Business Partner spent the loan from
Och-Ziff funds, how he had acquired the assets contributed to the joint venture,
what minority investors had been bought out, or whether the assets were acquired
through bribery using Och-Ziff investor funds.

36. Although Och-Ziff imposed representations and warranties on its business
partner and required then to take Foreign Corrupt Practices Act (“FCPA”)
training, as noted below, Och-Ziff did not impose sufficient controls on, and
did not investigate what those partners were actually doing with Och-Ziff
investor funds despite suspicion that its business partners were engaged in
corrupt transactions and self-dealing. In particular, Och-Ziff Employee A knew
or was willfully blind to the high probability that South African Business
Partner would use the loan proceeds to pay bribes to government officials in
order to win mining deals. In 2007 prior to Och-Ziff’s loan, Och-Ziff Employee A
learned that South African Business Partner had access to certain deals through
bribes or corrupt schemes. One deal presented to Och-Ziff Employee A in March
2007 by South African Business Partner would have cost “$20-$25 million
(includes $5 million for the ongoing Presidential campaign…).” Och-Ziff did not
participate in this particular deal, but did enter into multiple agreements with
the individuals proposing the bribery scheme through its ongoing investments
with South African Business Partner and Company A over the next four years.
Following the formation of AGC, others at Och-Ziff, including the legal and
compliance groups, learned that South African Business Partner had engaged in
potential unlawful activities in the past. In one regulatory filing in early
2008, Och-Ziff informed a foreign government regulator that South African
Business Partner had engaged in potentially criminal activity in Angola relating
to an asset he sought to sell to AGC I. Also in early 2008, Och-Ziff’s legal and
compliance group stopped a potential AGC I transaction in which the local
Zimbabwean partner in a coal transaction identified by South African Business
Partner was reportedly a front for a high-ranking Zimbabwean government
official. Despite this information, Och-Ziff continued to provide funds to and
do business with South African Business Partner through 2011 without sufficient
oversight over his use of investor funds.

 

7



--------------------------------------------------------------------------------

37. Och-Ziff knew that South African Business Partner was using Och-Ziff funds
to purchase mining rights either from foreign governments or unknown
third-parties, buy out minority shareholders in various entities, and pay
substantial amounts to “consultants” with no explanation for the work done to
justify these payments. Och-Ziff Employee A acknowledged in 2007 to his AGC
partners that “you buy assets and sign contracts without our approval, but thats
[sic] what you guys do best and we let you do it.” Och-Ziff Employee A was
willing to allow South African Business Partner to operate without oversight
because he knew or was willfully blind to the high probability that bribes would
be paid to acquire assets. Others at Och-Ziff recognized the potential FCPA
risks in dealing with South African Business Partner and investing in mining
transactions Africa. For example, in 2007, during a meeting to discuss private
investments by Och-Ziff Europe, a presentation regarding AGC noted that
“imposing [Och-Ziff’s] standards of care on [AGC] going forward…has proved a
particularly contentious issue with respect to FCPA rules as an example but is a
must.” This presentation further stated that “[o]ne of the most difficult areas
has been finding the right disincentive to our partners for any breach [of FCPA
and Och-Ziff’s standards]. This is key as we are not the ones controlling what
happens on the ground.” Despite understanding the risks, Och-Ziff did not
conduct adequate due diligence to investigate whether AGC I assets were being
acquired through bribery.

38. Of the total amount contributed by Och-Ziff towards the Chad and Niger
mining assets, only a portion went towards mining-related costs. South African
Business Partner used a significant portion of the funds he was provided to pay
bribes to proxies for high ranking government officials in Chad and Niger in
order to secure assets for AGC. These bribes were falsely classified on an AGC I
portfolio company’s books as consultant payments, law firm payments, house
rentals, and charitable contributions, among other designations. “Bribe
accounts” were created and maintained by employees of a subsidiary of South
African Business Partner’s company in Chad, whereby funds loaned by Och-Ziff
supposedly to fund mining operations actually went towards bribes to ministers
and governors, including “house repairs” and medical assistance for these
officials. Och-Ziff failed to audit or review the expenditure of its funds by
South African Business Partner to ensure compliance with Och-Ziff’s internal
anti-corruption policies and financial controls.

39. Millions of dollars in Och-Ziff investor funds also went to personally
enrich South African Business Partner, the CEO of AML, and the South African
businessman who Och-Ziff touted as an AGC partner. Och-Ziff’s business partners
also used funds provided by Och-Ziff to provide travel to African government
officials, including officials from Zimbabwe and South Africa. Och-Ziff did not
take sufficient steps to review South African Business Partner’s expenditures or
prevent this self-dealing by its partners.

40. The misuse of Och-Ziff investor funds continued after the formation of AGC
I. In 2008, Och-Ziff agreed to pay over $10 million based on claims that an
African-based aircraft pilot had purchased uranium rights in Niger and then sold
those rights in part to South African Business Partner. South African Business
Partner represented to Och-Ziff that he had paid the pilot for those rights,
though Och-Ziff saw no proof of payments by either the pilot or South African
Business Partner. Nonetheless, Och-Ziff agreed to reimburse South African
Business Partner for his alleged payments. In doing so, Och-Ziff did not conduct
a review of the claimed expenses, did not confirm that the funds had actually
been expended by the pilot to acquire the assets or by South African Business
Partner to reimburse him, and did not to investigate whether bribes were paid to
acquire these assets. After approval by Och-Ziff, AGC I transmitted the funds to
South African Business Partner’s entity, not the pilot. South African Business
Partner then used these funds to pay bribes to government officials in Chad and
Niger and to enrich himself and his business partners.

41. Based on the foregoing facts, Och-Ziff violated Sections 13(b)(2)(A) and
13(b)(2)(B) of the Exchange Act through its inaccurate recording of the payments
to South African Business Partner on its books and records, and failure to
devise or maintain internal accounting controls sufficient to provide reasonable
assurances that its funds would not be used to pay bribes and for other improper
purposes. In addition, OZ Management violated Sections 206(1) and 206(2) of the
Advisers Act by failing to prevent the use of managed investor funds by its
business partner in corrupt and self-dealing transactions.

Bribery in the Democratic Republic of the Congo

42. Beginning in 2008, Och-Ziff entered into a partnership an infamous Israeli
businessman with close ties to government officials at the highest level within
the DRC (“DRC Partner”). Although Och-Ziff did not enter into a written
partnership agreement with DRC Partner, Och-Ziff Employee A, Och-Ziff Employee
B, and DRC Partner all understood the nature of the partnership and its purpose.
The purpose of the partnership was for Och-Ziff to fund DRC Partner’s multiple
mining-related interests in the DRC while he used his government contacts to
acquire assets and navigate the DRC business environment for his and Och-Ziff’s
benefit. Och-Ziff and DRC Partner worked to acquire and consolidate assets in
the DRC into an entity controlled by DRC Partner that could then be sold to a
large publicly-traded mining company for a significant profit. Och-Ziff Employee
A and Och-Ziff Employee B, however, understood that DRC Partner would use the
funds Och-Ziff provided to him to pay bribes to government officials in order to
maintain his corrupt relationships, acquire assets with the help of his
government benefactors, acquire assets at a significant discount to the true
value of the asset, and gain favor for his mining interests in the DRC.

 

8



--------------------------------------------------------------------------------

  A. Och-Ziff Knew the High Risk Of Bribery In Dealing with DRC Partner

43. From Och-Ziff’s first contact with DRC Partner in 2006, Och-Ziff Employee A
was aware of allegations that DRC Partner used corruption and bribery in his
dealings in the DRC. Och-Ziff Employee A emailed a third-party in 2006 that DRC
Partner “has some skeletons,” and that he “has some suits outstanding regarding
him bribing the drc gov.” Undeterred, Och-Ziff Employee A went forward with DRC
Partner as Och-Ziff’s business partner in the DRC.

44. In early 2008 Och-Ziff then began discussions with DRC Partner to invest in
and consolidate DRC mining assets. At that time, DRC Partner informed Och-Ziff
Employee A and Och-Ziff Employee B that he paid bribes to maintain his
relationships with government officials in the DRC, and that such bribes were
the key to his ability to secure valuable assets. Over the course of the
relationship, Och-Ziff Employee A and Och-Ziff Employee B learned additional
information regarding DRC Partner’s extensive relationships with government
officials, secret deal terms with third-parties, ability to operate with
impunity in the DRC, favorable treatment from the government, and access to
deals not available to others. Neither Och-Ziff Employee A nor Och-Ziff Employee
B took steps to cease the relationship. Instead, they continued to champion DRC
Partner within Och-Ziff and consider new business opportunities with DRC Partner
over the next four years.

45. Others within Och-Ziff, including Och and Frank, were aware of corruption
accusations against DRC Partner, as well as the high corruption risk when doing
business in the DRC. In fact, in his February 14, 2008 email to a due diligence
firm requesting a background report on the DRC Partner, the Och-Ziff attorney
making the request noted that the DRC Partner “will be very easy to find …
perhaps the impetus behind the movie ‘Blood Diamonds.”’

46. A week later, the Och-Ziff attorney received the initial findings of the due
diligence firm, which he forwarded to other senior executives at OZ, including
Och-Ziff Employee A, Och-Ziff Employee B, a senior Och-Ziff attorney, outside
counsel, and Frank. The report detailed DRC Partner’s history of suspicious
transactions, allegations of illegal conduct, and close connections at the
highest levels in the DRC government, stating among other things that:

 

  a. DRC Partner “is considered one of the most well-connected foreigners in the
DRC… He is known to enjoy an extremely close relationship with [a senior DRC
government official].”

 

  b. DRC Partner was identified on several “compliance Watch Lists” as a
“politically exposed individual as a result of his close ties to the DRC
government.”

 

  c. DRC Partner operated through a “complex” network of company structures
“spread across multiple jurisdictions” using “more elaborate structures with
trusts and investment companies acting as the investor on his behalf. The
opacity of his company structures has been highlighted by interested parties as
an issue of concern…”

 

  d. DRC Partner’s business dealings in the DRC began in 2000 when he was
awarded a diamond export monopoly valued at $600 million for which he allegedly
paid only $20 million. This payment was supposedly used to pay debts incurred by
the then-president of the DRC during the civil war in that nation. It was later
alleged that DRC Partner secured his monopoly “in exchange for providing
military training” to government forces in the DRC.

 

  e. In a lawsuit against DRC Partner, it was alleged that he had bribed DRC
government officials and Angolan military officers in exchange for receiving an
exclusive diamond export license.

 

  f. DRC Partner was “happy” and “willing to use his significant political
influence with [a high-level DRC government official] and his clique to
facilitate acquisitions, settle disputes and frustrate competitors.” In disputes
with DRC mining rivals, DRC Partner was “rumoured to have used his influence
with [senior DRC government official’s] closest aide, and former [DRC
provincial] governor in order to settle the dispute in his favour.”

 

  g. DRC Partner’s involvement in the DRC and other countries has “tarnished his
reputation and has led some Western companies to question whether they should be
involved with him “ Based on his history and reputation “a number of London
based advisors would not act for [a DRC mining company] or associated (sic) with
the listing and many fund managers declined” investment deals “due to [DRC
Partner’s] involvement.”

 

9



--------------------------------------------------------------------------------

47. Based upon the report and other publicly available information, the Och-Ziff
attorney expressed to his supervisors, including a senior Och-Ziff attorney and
Frank, strong concerns about doing business with the DRC Partner and his view
that the company should not do business with him. Both Och and Frank received
due diligence on DRC Partner. The corruption risks identified during due
diligence were so significant that Frank and a senior Och-Ziff attorney went to
Och to argue that Och-Ziff should not do business with DRC Partner in any
transaction. Frank’s concerns included the reputational and legal risks inherent
in dealing with DRC Partner, including the risk of a government investigation
into Och-Ziff’s dealings with DRC Partner should they come to light. In a
meeting in or about February 2008, Och, Frank, and the senior attorney discussed
the risk of corruption that would exist in any relationship with DRC Partner.
Och was told that although it was not illegal to transact with DRC Partner,
nonetheless both Frank and the senior Och-Ziff attorney expressed the view that
Och-Ziff should not enter into any transaction with him because of the
significant corruption risk. Och instructed Frank and others to move forward on
potential transactions with DRC Partner unless new information was uncovered.

 

  B. Suspicious Payments in Zimbabwe

48. In or about April 2008, for its first transaction with DRC Partner, Och-Ziff
invested in a London stock exchange-listed mining company with operations in the
DRC. DRC Partner was a significant shareholder in this entity, and he stated in
an email to Och-Ziff Employee A that he wanted to have Och-Ziff as his
“long-term partner,” and that he had “facilitated Och-Ziff’s investment at an
attractive time/price knowing that you see the bigger picture in all of this.
What the bigger picture looks like, is yet to be determined, but it is your
partner who is holding the pen – I just need flexibility on the drawing board
[t]o create full value for our partnership.”

 

10



--------------------------------------------------------------------------------

49. According to the mining company’s placement announcement, the offering of
new shares to which Och-Ziff subscribed was intended to fund the company’s
ongoing mining efforts in the DRC. The due diligence report that Och-Ziff
received on DRC Partner noted that this mining company had a “troubled
relationship with the DRC government,” that accusations of money laundering
against the company had been made by the DRC minister of mines, and that one
major shareholder in the entity (“Zimbabwe Shareholder”) had been expelled from
the DRC. The report also noted that the company’s mining license was “under
review” in the DRC.

50. Och-Ziff Employee B traveled to Zimbabwe and the DRC in March 2008 and met
Zimbabwe Shareholder prior to the transaction, purportedly to assess the
company’s assets and infrastructure. After this trip, Och-Ziff negotiated a
lower share price and then doubled its investment in this company to a total of
$150 million. Och-Ziff thereafter funded approximately $150 million from its
managed investor funds in March 2008 to purchase shares in the mining company.

51. Within days of the investment, the mining company publicly announced that it
had acquired an interest in a platinum asset in Zimbabwe. This was inconsistent
with Och Ziff’s understanding that money would be used for existing DRC mining
operations. The Zimbabwean government had recently seized the platinum asset
from another mining entity and then resold it to a holding company affiliated
with the Zimbabwe Shareholder and the Zimbabwe state owned mining company. The
Zimbabwe Shareholder then transferred the holding company to the DRC-based
mining company in exchange for additional shares in the mining company. The same
announcement also noted that the mining company had agreed to loan $100 million
to the holding company following the acquisition. Och-Ziff was aware of
subsequent press reports, denied by the mining company, alleging that the
proceeds of that loan were diverted to a political party in Zimbabwe.

52. In June 2008, Och-Ziff Employee A forwarded to Och-Ziff Employee B a text
message from the CEO of AML which said that the mining company Och-Ziff had just
invested in had “paid 4 arms into zim[babwe], and rented boat from china. Journo
has bank transfers, aparently [sic].” Neither informed anyone else at Och-Ziff
of these accusations, took steps to determine whether these accusations were
true, or limited Och-Ziff’s relationship with DRC Partner or the mining company.

 

  C. Corrupt Takeover of DRC Mining Company

53. Also in April 2008, Och-Ziff caused AGC I to enter into an approximately
$124 million convertible loan with a holding company affiliated with DRC
Partner. The stated uses of these funds were threefold: first, to provide DRC
Partner with approximately $15 million to purchase a Congolese entity that had
acquired the rights to a valuable mining asset in the DRC (the longstanding
asset of a Canadian mining company) through an ex parte default judgment in the
DRC that resulted in judicial misconduct proceedings; second, to provide DRC
Partner with approximately $100 million to purchase a majority stake in that
Canadian mining company in exchange for resolving its legal issues; and third,
to advance an additional $9 million to be used for future mining operations in
the DRC. Och-Ziff Employee A and Och-Ziff Employee B knew that the true purpose
of the transaction, however, was to provide DRC Partner with funds to pay bribes
to facilitate the takeover of the Canadian mining company for the benefit of
Och-Ziff and DRC Partner.

54. Och-Ziff Employee A structured the transaction as a convertible loan. The
company had received legal advice from outside counsel indicating that less due
diligence on the use of proceeds and counterparties was required in a standard
commercial convertible loan versus an equity investment. However, in March 2008
outside counsel also advised Och-Ziff that any transaction with DRC Partner
would be “high risk,” but:

“[P]rovided [DRC Partner] has no discretion with regard to how to spend the
proceeds of the loan, we see no AML or anti-corruption issue. If he has any
discretion, our answer will be different and we need to discuss further.”

55. Och-Ziff was also advised to consider a “right of audit” post-transaction,
depending on DRC Partner’s “foreseeable role” should Och-Ziff convert its loan
into equity. Och-Ziff then proceeded with the convertible loan. Och-Ziff
obtained representations and warranties regarding anti-corruption from the
holding company receiving the loan but not from DRC Partner, and did not
undertake additional due diligence into DRC Partner or his assets in the DRC.

56. The transaction gave Och-Ziff control over what assets could be bought or
sold by the entity, equity conversion rights into DRC Partner’s entity, a
pledged interest in the shares of the Congolese entity, and a right to future
deals with DRC Partner in the DRC. Moreover, the transaction gave DRC Partner
complete discretion over how to use approximately $24 million of the funds
provided by Och-Ziff. Further, Och-Ziff understood this transaction was part of
a broader, ongoing partnership with DRC Partner. Finally, both Och-Ziff Employee
A and Och-Ziff Employee B knew that DRC Partner was going to use a portion of
the funds to pay bribes, and knew that the transaction was structured to
accomplish that goal. This knowledge was not shared with others within Och-Ziff
or with outside counsel.

 

11



--------------------------------------------------------------------------------

57. DRC Partner used the first tranche of approximately $15 million provided by
Och-Ziff to bribe Congolese government officials. Och-Ziff provided these funds
to DRC Partner purportedly to purchase the Congolese entity while the legal
action involving the Congolese entity was still in progress in the DRC courts.
Och-Ziff, through an AGC I subsidiary created specifically for this transaction,
sent the funds to a client account at DRC Partner’s law firm in Gibraltar. From
there, Och-Ziff had no ability to control or limit DRC Partner’s use of those
funds or even to trace where the funds went. DRC Partner then bribed multiple
DRC government officials, including judges, to secure the legal judgment that
gave him the leverage to buy a controlling interest in the Canadian mining
company.

58. The Canadian mining company voted to approve a private placement to
effectuate the takeover by DRC Partner and Och-Ziff in June 2008. Och-Ziff was
involved in the takeover proceedings in Canada as the financial backer of DRC
Partner. Once approved, Och-Ziff sent an additional approximately $100 million
through which DRC Partner acquired a majority stake in the listed shares in the
Canadian mining company.

59. The third tranche of the transaction involved loaning an additional $9
million to DRC Partner. Contrary to the original structure of the deal which
required DRC Partner to use the funds on mining expenses, in October 2008
Och-Ziff instead agreed to provide these funds to DRC Partner to compensate him
for previously incurred DRC expenses, thus giving him discretion over how he
spent the funds provided. As a result, Och-Ziff failed to conduct proper due
diligence or limit DRC Partner’s discretion in his use of the funds. Och-Ziff
again transferred the money to DRC Partner’s law firm account in Gibraltar. DRC
Partner, in turn, used the money to fund his ongoing bribe payments in the DRC.

60. After providing the $9 million to DRC Partner, beginning in November 2008
Och-Ziff conducted a review of his past expenses to determine whether DRC
Partner had actually spent funds on DRC mining operations. During this review,
Och-Ziff Employee B and other AGC employees learned that records kept by DRC
Partner disclosed payments for travel expenses questionable expenses, and
“gratuities” for the benefit of DRC government officials. This prompted one AGC
employee to note in a draft report: “Satisfactory answers could not be extracted
during my discussions … for some of these expenses and it leads one to believe
that these are actually the costs of maintaining ‘political alignment’ and for
‘protocol’ with the authorities in the DRC — in other words with senior
Government officials. This issue needs to be investigated at the highest level
directly with [DRC Partner]. This issue should be flagged as a concern
considering AGC’s compliance requirements.” (emphasis in original) Rather than
investigate or report these potential bribe payments, Och-Ziff Employee B caused
others to edit the report to remove the reference to corruption and call for
investigation.

61. Based on the foregoing facts, Och-Ziff violated Sections 30A and 13(b)(2)(A)
and 13(b)(2)(B) of the Exchange Act through its intentional payment of bribes to
DRC government officials through its 2008 convertible loan transaction with DRC
Partner, inaccurate recording of the bribe payments on its books and records,
and failure to implement or maintain appropriate internal accounting controls to
prevent the use of its funds to pay bribes. Further, by his acts or omissions
Och caused violations of Section 13(b)(2)(A) of the Exchange Act by Och-Ziff,
and by his acts or omissions Frank caused violations of Sections 13(b)(2)(A) and
13(b)(2)(B) by Och-Ziff. In addition, OZ Management violated Section Sections
206(1) and 206(2) of the Advisers Act by failing to prevent the use of managed
investor funds in corrupt transactions by DRC Partner in the 2008 convertible
loan transaction.

 

  D. Bribes To Consolidate and Sell DRC Assets

62. Och-Ziff’s relationship with DRC Partner continued throughout 2009 and 2010.
During that time, Och-Ziff learned of additional transactions in which DRC
Partner acquired mining assets in the DRC under suspicious circumstances.
Och-Ziff considered and ultimately did not invest capital in these other
transactions, but did not sever its relationship with DRC Partner. During this
time, DRC Partner acquired additional assets yet failed to repay the initial
loan, which Och-Ziff extended without negative repercussions on the
relationship. Further, Och-Ziff Employee A and Och-Ziff Employee B continued to
work on new transactions and funding ideas with DRC Partner.

63. During the course of the relationship, Och-Ziff was aware of DRC Partner’s
ability to influence DRC government officials. Och-Ziff Employee B used DRC
Partner to set up meetings for Och-Ziff and its partners with multiple DRC
senior government officials, including a high level executive with the state
owned mining company. Och-Ziff Employee B, Och-Ziff Employee A, and others
frequently discussed DRC Partner’s high-level connections in the DRC, including
his “key guy,” a top advisor to a senior DRC government official, and secret
agreements with other government officials.

 

12



--------------------------------------------------------------------------------

64. In November 2010, DRC Partner asked Och-Ziff Employee A to provide him with
a margin loan as part of his efforts to consolidate his DRC operations. The
purpose of the loan was not made clear to others within Och-Ziff, nor was the
intended use of all proceeds specified by DRC Partner. DRC Partner’s
representatives noted that the funds were needed to make intercompany loans and
“fund existing activities” and “acquisitions of other interests” by DRC Partner.
Och-Ziff did not conduct due diligence on the corruption risk or the intended
use of proceeds, but did conduct diligence on the publicly-traded stock that
secured the loan. Och-Ziff made this loan from Och-Ziff funds rather than
through AGC II. The principal loan amount was increased in February 2011. All
told, Och-Ziff loaned $130 million to DRC Partner in 2010-2011.

65. Och-Ziff did not follow its internal controls or conduct sufficient due
diligence on the intended use of proceeds by DRC Partner. A portion of the loan
went to pay down an outstanding third-party debt for DRC Partner. Och-Ziff
provided the remainder of the loan, more than $84 million, to DRC Partner with
no insight into DRC Partner’s use of proceeds, although Och-Ziff knew that he
would use the money to fund additional acquisitions and ongoing activities among
his network of offshore entities. Och-Ziff again transferred money from its
investor funds to DRC Partner’s law firm client account in Gibraltar, after
which Och-Ziff had no insight or control over how DRC Partner used the funds.
DRC Partner used a portion of the funds provided by Och-Ziff to pay bribes in
the DRC.

66. Och-Ziff Employee A and Och-Ziff Employee B knew that DRC Partner would use
the money provided by Och-Ziff to pay bribes. These bribes were part of his
efforts to acquire additional assets and consolidate his DRC holdings in order
to sell those holdings to a third-party mining company. Och-Ziff Employee A and
Och-Ziff Employee B expected this consolidation to benefit Och-Ziff by receiving
repayment and interest on its loans, which was accomplished in 2012. Och-Ziff
Employee A, Och-Ziff Employee B, and the CEO of AGC were all involved in DRC
Partner’s efforts to sell his DRC holdings and acquire additional assets.
Och-Ziff continued to seek new deals from DRC Partner during this time,
including deals relating to Company A and AGC I.

67. In December 2012, the outstanding loans relating to DRC Partner were repaid
to Och-Ziff in full, with interest, as part of a transaction in which DRC
Partner sold his DRC mining entities to a third-party mining company.

68. Based on the foregoing facts, Och-Ziff violated Sections 30A and 13(b)(2)(A)
and 13(b)(2)(B) of the Exchange Act through its intentional payment of bribes to
DRC government officials through its 2010 and 2011 transaction with DRC Partner,
inaccurate recording of the bribe payments on its books and records, and failure
to devise or maintain internal controls sufficient to provide reasonable
assurances that its funds would not be used to pay bribes. Further, by his acts
or omissions Och caused violations of Section 13(b)(2)(A) of the Exchange Act by
Och-Ziff, and by his acts or omissions Frank caused violations of Sections
13(b)(2)(A) and 13(b)(2)(B) by Och-Ziff. OZ Management further violated Sections
206(1) and 206(2) of the Advisers Act by failing to prevent the misuse of
managed investor funds in corrupt transactions by its business partner in the
2010 and 2011 transaction.

Misrepresentations, Self-dealing, and Misuse of Investor Funds in AGC II

69. The second part of Och-Ziff’s Africa strategy, AGC II, was formed in 2008.
While AGC I was a closed fund to which only Och-Ziff managed investor funds
contributed capital, for AGC II Och-Ziff sought capital from multiple outside
investors, and successfully marketed the fund to one existing OZ Management
limited partner, a private entity (“the Investor”). In addition, a separate fund
made up of investments by individual Och-Ziff partners (“OZ Partners Fund”)
agreed to fund AGC II in an amount equal to the Investor.

 

13



--------------------------------------------------------------------------------

  A. Material Omissions From Company A Transaction

70. In July 2009, Och-Ziff learned that in government-to-government discussions
between high-level government officials from South Africa and Congo-Brazzaville
that Company A, an AGC oil exploration portfolio company, had been given the
opportunity to buy a 25% stake in an oil field off the coast of
Congo-Brazzaville. According to Company A’s CEO, this was “an excellent
opportunity afforded to us from the close relationship between [the ruling
political party in South Africa] and [senior Congo-Brazzaville government
official] and our prior efforts in Congo B.”

71. Och-Ziff was told that Company A had purportedly been designated by a
high-ranking South African government official to participate in this
transaction for reasons not fully described to Och-Ziff. Och-Ziff later learned
that a third-party South African entity was to be given a 25% interest in
Company A’s stake in the oil asset. This interest was to be a “free carry” for
the South African-designated entity, meaning Company A would fund the entire
purchase of the oil asset from the current owner (an Italian oil company) and
also fund all ongoing costs associated with the oil asset while the South
African-designated entity received a percentage of the equity at no cost.
Company A initially described this partner in various communications as either
“Partner X” or “the government.” After “Partner X” was named, Och-Ziff conducted
due diligence and learned of allegations relating to its South African owners
for corruption, arms dealing, and ties to the ruling South African political
party. One of the owners of “Partner X” was described in a background report as
an “associate and benefactor” of a high-ranking South African government
official. Apart from receiving the free equity interest, the South African
entity was to have no overt role in the transaction or in the ongoing oil asset.
When the South African entity refused to provide sufficient explanation as to
its role in the transaction, Och-Ziff declined to participate in the transaction
in January 2010.

72. In February 2010, Och-Ziff Employee A and others at AGC made a new push to
get the transaction approved. This time, the CEO of Company A claimed that South
African Business Partner, who himself had close ties to South African
politicians, was given the opportunity to invest in the oil asset by the
government of Congo-Brazzaville to compensate him after his prior interests in
Congo-Brazzaville (which had been funded by Och-Ziff via its 2007 loan) were
awarded to another entity. South African Business Partner then purportedly
designated Company A (in which he and AGC I held interests) as his proxy for
this opportunity. Under the new terms, South African Business Partner would also
receive $13 million from Company A (funded by AGC II) as compensation for his
prior losses. Another individual with close ties to a high-ranking government
official in Congo-Brazzaville (“CB Intermediary”) would now participate in the
transaction as an additional introducer. CB Intermediary was to be compensated
for his role in arranging the transaction between South African Business Partner
and the high-ranking government official in Congo-Brazzaville. For his efforts,
CB Intermediary would receive a $5 million payment as well as 25% of Company A’s
stake in the project at no cost.

73. Och-Ziff recognized that the change of circumstances surrounding the
resurrected deal constituted a significant corruption risk, but nonetheless
began work to complete the deal. As part of due diligence, the CEO of Company A,
South African Business Partner and CB Intermediary all submitted affidavits in
which each confirmed the second origin story and the involvement of CB
Intermediary. Och-Ziff Employee A championed the deal within Och-Ziff. Others at
Och-Ziff, including Frank and members of the legal and compliance team,
continued to have reservations with the transaction and the truthfulness of the
parties. This led to a conference call where one Och-Ziff attorney called from
his vacation in Italy in an effort to stop the deal from going forward. However,
at Och-Ziff Employee A’s urging, Och-Ziff agreed to the investment.

74. Because the transaction involved payments to a related party for AGC II,
South African Business Partner, Och-Ziff needed to obtain the consent of the
Investor in order to proceed. Och-Ziff described the second origin story for the
transaction and outlined the stated reasons for payments to South African
Business Partner and CB Intermediary. The disclosure stated that lawyers had
reviewed the relevant facts and documents and had provided an opinion as to the
compliance of the deal with applicable laws and regulations. Yet Och-Ziff did
not inform the Investor of all of the material circumstances surrounding the
transaction or how the transaction came to Company A. Och-Ziff failed to
disclose any facts regarding the initial sourcing of the transaction or the
initial presence of a different proposed partner in the deal. Och-Ziff also
failed to inform the Investor that, under the original transaction terms, there
were no payments to any intermediaries, including South African Business
Partner. Further, Och-Ziff failed to inform the Investor that neither South
African Business Partner nor CB Intermediary had a role in sourcing the
transaction when it was initially presented. The omitted information was
material to the corruption risk and the validity of paying $18 million to two
intermediaries in the transaction. Och-Ziff also informed the Investor that
steps would be taken by Company A to ensure that the funds were used
appropriately, including paying the intermediaries into segregated accounts, and
restricting and monitoring future transfers by both intermediaries in order to
prevent corruption. However, Och-Ziff did not ensure such controls were
instituted or followed by Company A, and subsequent inquiries by Och-Ziff were
insufficient to ensure such steps were in fact followed. The Investor consented
to the transaction based on this limited, misleading information.

 

14



--------------------------------------------------------------------------------

75. Company A, using funds provided by Och-Ziff through AGC II, did not pay
South African Business Partner via a segregated account. AGC II funds provided
to Company A were in turn transferred to a non-segregated account controlled by
South African Business Partner. Within weeks, South African Business Partner
transferred a significant portion of the $13 million he received from Company A
to CB Intermediary’s account in Lebanon.

76. Based on the foregoing, OZ Management violated Section 206(4) and Rule
206(4)¬8 of the Advisers Act by omitting material information regarding the
above transaction from its disclosures to the Investor.

 

  B. Transaction to Fund Corrupt Business Efforts in Guinea

77. In April 2011, Och-Ziff, via AGC II, purchased shares in another
London-based oil and gas company in which AGC I, South African Business Partner,
the South African conglomerate, and other Och-Ziff funds already held
significant shares. Och-Ziff Employee A and Och-Ziff Employee B structured the
transaction to provide South African Business Partner with $52 million in cash
to use for undisclosed purposes, including self-dealing to benefit Och-Ziff.
Transaction documents created by Och-Ziff Employee B were intentionally
misleading so that the transaction would be approved by Och-Ziff and the
Investor.

78. In 2010, Och-Ziff Employee B became aware that South African Business
Partner had high-level contacts with a senior government official in the Guinea
and his family, and that such contacts provided access to potential mining deals
in that country. Communications involving Och-Ziff Employee B and others at AGC
with a consultant in July 2010 noted that “the [senior Guinean government
official] has instructed [mining company] to deal only with me as a first
proposal, exclusivity… iF YOU ARE INTERESTED AND ABLE TO FULLFILL [sic] their
request i can organize ASAP a meeting for you with the representative and the
[senior Guinean government official’s] son in Paris this week…” Another email in
August 2010 with the consultant stated that he had “access to Guinee Mining and
Ennergy [sic] classified information” through his contact with the this Guinean
government official and his family. The consultant, who worked directly with
South African Business Partner, also let AGC and Och-Ziff Employee B know that
he was traveling to the United States with this senior Guinean government
official to demonstrate his influence.

79. Beginning in February 2011, South African Business Partner sought assistance
from Och-Ziff, and in particular Och-Ziff Employee B, to create a means for
South African Business Partner and potentially AGC II to benefit financially
from future Guinean government actions.

80. Och-Ziff Employee A and Och-Ziff Employee B, along with the CEO of AML and
South African Business Partner, conceived of a related-party transaction that
would accomplish these goals. They decided to sell shares in the oil and gas
company from the South African conglomerate to AGC II so that South African
Business Partner could use the capital from the transaction to fund their
efforts in Guinea. The initial effort stalled, however, because South African
legal restrictions on the sale of shares precluded the involvement of South
African Business Partner. As Och-Ziff Employee B told Och-Ziff Employee A, there
was “no point for them” if South African Business Partner’s company didn’t end
up with cash from the transaction to invest in Guinea. Ultimately a new scheme
was devised that would leave South African Business Partner with $52 million
from AGC II’s purchase of shares in this mining company. According to the deal
documents, South African Business Partner was to buy 31.5 million shares in the
oil and gas company from the South African conglomerate for $77 million and then
immediately resell 18.5 million of those shares to AGC II for $77 million. Based
on the false information provided by Och Ziff Employee A and Och-Ziff Employee
B, this transaction was then approved by Och-Ziff and the Investor.

81. Contrary to the deal documents and the understanding of the Investor,
Och-Ziff Employee A and Och-Ziff Employee B knew that South African Business
Partner would not pay the full $77 million to the South African conglomerate.
South African Business Partner bought 31.5 million shares in this mining company
for only $25 million, and then immediately resold 18.5 million shares in that
same company to AGC II for $77 million, providing South African Business Partner
with $52 million and an additional 13 million shares in the company. With the
$52 million, South African Business Partner then paid $2.1 million to Och-Ziff
to satisfy an outstanding debt relating to AGC I (in which the Investor had no
interest), $25 million to the government of Guinea to try to secure access to
valuable mining investments there, $1 million to the agent affiliated with the a
high level Guinean government official and his family, and the remainder to
personally benefit himself and his business partners.

 

15



--------------------------------------------------------------------------------

82. Och-Ziff Employee A and Och-Ziff Employee B knew the true terms of the
transaction and the use of funds by South African Business Partner. Prior to the
share purchase, the CEO of AML wrote to Och-Ziff Employee B: “How can we get agc
to put 50m into guinea?” Och-Ziff Employee B then began working on the share
purchase by AGC II, understanding the need to create $50 million in “profit” to
help South African Business Partner “invest” in Guinea. Och-Ziff Employee B
understood the need to generate surplus revenue from the transaction, and wrote:
“I don’t know what you guys are thinking re [company share] price being close.
There has to be at least GBP 1/share difference to leave [South African Business
Partner] with $50m for Guinea.” Och-Ziff Employee A and Och-Ziff Employee B also
knew that undisclosed terms existed from the originating transaction. South
African Business Partner described the undisclosed terms of the deal to Och-Ziff
Employee B who shared them with Och-Ziff Employee A. The undisclosed terms
included additional “cash local out of [South African] registered co,” and
undisclosed cash to repay “bank debt” to the AGC CEO’s company, the South
African conglomerate, in addition to money to purchase the shares. Further,
Och-Ziff Employee B and Och-Ziff Employee A structured the transaction to allow
South African Business Partner to “keep $3m for AGC I” in order to allow South
African Business Partner to repay a debt to Och-Ziff. When told of Och-Ziff
Employee B’s idea, Och-Ziff Employee A said “U (sic) tell them that” and
Och-Ziff Employee B responded “I will.” Och-Ziff Employee B then confirmed with
South African Business Partner that the deal was arranged, to which he replied:
“Yip. Pay the 77m, and we pay 2m withim [sic] 24hr. It a technicality.”

83. Och-Ziff Employee A and Och-Ziff Employee B knew that the description of the
transaction that was given to the Investor was materially misleading. The
Investor was not told that South African Business Partner would be provided with
$52 million from the transaction. The Investor likewise was not informed of the
undisclosed terms of the transaction, or the link between the transaction and
South African Business Partner’s payment of $25 million to the government of
Guinea. The Investor was not informed of the related-party nature of the
transaction, the changing terms of the transaction, or lack of arms-length
negotiations for AGC II and its business partners. The Investor was further not
told that the initial transaction in which South African Business Partner would
buy the shares to sell to AGC had not yet occurred, but would in fact be funded
by AGC II. Instead, Och-Ziff Employee A and Och-Ziff Employee B explained the
price differential in the initial transaction between South African Business
Partner and the South African conglomerate to the Investor falsely by claiming
that the initial sale was initiated in 2009 and had been “recently completed.”
The Investor likewise was not told of the self-dealing aspect of the
transaction, which Och-Ziff Employee A and Och-Ziff Employee B designed to
benefit Och-Ziff.

84. Och-Ziff failed to conduct appropriate due diligence or impose adequate
restrictions to prevent the secret aspects of the transaction from occurring,
including the payment of $1 million to South African Business Partner’s Agent,
and its employees Och-Ziff Employee A and Och-Ziff Employee B provided the
Investor with false and misleading information.

85. Based on the foregoing, Och-Ziff violated Sections 13(b)(2)(A) and
13(b)(2)(B) of the Exchange Act through the inaccurate recording of the payment
to South African Business Partner on its books and records, and failure to
devise or maintain internal accounting controls sufficient to provide reasonable
assurances to prevent the improper use of its funds. In addition, OZ Management
violated Sections 206(1), 206(2), 206(4) and Rule 206(4)-8 of the Advisers Act
by engaging in self-dealing and the improper use of managed investor funds, and
by omitting material information regarding the above transaction from its
disclosures to the Investor.

 

  C. Self-Dealing by Och-Ziff Employee A and South African Business Partner

86. Och-Ziff Employee A made an $18 million personal loan to Libyan Agent in
2008 in order to fund the Libyan Agent’s construction of a “super yacht.”
Och-Ziff Employee A did not disclose the loan to others at Och-Ziff, and took
security interests over several assets held by Libyan Agent to secure the loan.
By 2010, Libyan Agent was unable to repay the loan. In order to get Libyan Agent
funds to repay him, Och-Ziff Employee A arranged for AGC II to purchase shares
in a London-based mining holding company from Libyan Agent. South African
Business Partner was also a shareholder in this entity, as was another
individual with whom Och-Ziff Employee A also had an outstanding £1 million loan
arrangement.

87. In December 2010, Och-Ziff Employee A caused AGC II to purchase
approximately $20 million in shares in this London-based holding company, which
owned two mining assets in Africa. Och-Ziff falsely disclosed the sellers in the
transaction as Libyan Agent and the other individual (who repaid his £1 million
loan to Och-Ziff Employee A in the days before the transaction was finalized).
Och-Ziff Employee A and Och-Ziff Employee B knew that South African Business
Partner was an undisclosed seller of shares through Libyan Agent but kept this
information from Investor and others at Och-Ziff.

 

16



--------------------------------------------------------------------------------

88. Och-Ziff Employee A knew that the funds paid by AGC II to Libyan Agent would
be used to satisfy his outstanding loan, and Och-Ziff Employee A arranged the
transaction to effectuate that purpose. Och-Ziff Employee A had to approve the
sale of shares in the London-based holding company by Libyan Agent because he
held security over those shares through his personal loan; he did so in November
2010 to effectuate the AGC II purchase. Communications between Libyan Agent and
Och-Ziff Employee A also confirmed that Och-Ziff Employee A would receive a $4
million partial repayment on his outstanding loan soon after the AGC II purchase
was completed. Och-Ziff Employee A then received confirmation that the $4
million had been transferred to his personal account one day after AGC II funds
were transferred to Libyan Agent. He did not disclose this information to others
at Och-Ziff.

89. Och-Ziff Employee A also took steps to hide the sale of South African
Business Partner’s shares in the entity because he understood that the Investor
could reject the deal due to the conflict of interest. Two weeks before the
transaction closed, Och-Ziff Employee B informed Och-Ziff Employee A that
“[South African Business Partner] won’t back away from [transaction], wants deal
as agreed.” Och-Ziff Employee A and Och-Ziff Employee B then worked to ensure
that South African Business Partner was able to sell his shares in secret using
Libyan Agent as his proxy. An associate for South African Business Partner
texted Och-Ziff Employee B regarding the secret terms of the deal (“Each party
must shed 20perc for us to come in. Does not reflect in current [legal]
agreement. This include [other parties]. Was agreed. Cheers.”), and Och-Ziff
Employee B was aware of the agreement between Libyan Agent and South African
Business Partner (“Our agreement on our side with party x is ready,” “must I do
anything on my side re [disclosed sellers] to get … agreements signed and
finalized. Sorry for push but… I want our thing with [Libyan Agent] done before
everyone here leaves. Thx. Let me know.”).

90. The Investor was not told of the self-dealing and personal interests of
Och-Ziff Employee A and South African Business Partner in the transaction and,
as a result, gave its approval without the benefit of that material information.
Och-Ziff Employee B assisted Och-Ziff Employee A in finalizing the transaction,
and was also aware of the self-dealing involving South African Business Partner.
Neither Och-Ziff Employee A nor Och-Ziff employee B disclosed this material
information to the Investor or to others at Och-Ziff.

91. AGC II transferred more than $9 million to Libyan Agent’s account in late
2010 in consideration for the shares. Libyan Agent then transferred $4 million
to Och-Ziff Employee A’s personal account in partial repayment of the loan, and
another $4 million to accounts for the benefit of South African Business
Partner.

92. In 2012, Och-Ziff Employee A and Libyan Agent created a false document
regarding this transaction in order to hinder the investigation into Och-Ziff
Employee A’s self-dealing. That letter was backdated to October 2010, prior to
this transaction, and purportedly came from Libyan Agent. The letter stated in
part: “I would like to confirm that should a transaction be executed between us,
none of the sales proceeds will be applied towards any repayment of the
outstanding loan that you provided to us.” The letter was a lie, and the funds
paid to Och-Ziff Employee A in December 2010 came directly from the proceeds of
the AGC II purchase of shares from Libyan Agent.

93. Based on the foregoing, OZ Management violated Sections 206(1) and 206(2)
based on the self-dealing of Och-Ziff Employee A which was not disclosed to the
Investor.

Och-Ziff Did Not Follow Its Recommended Anti-Corruption Policies

94. In 2007, with the assistance of outside counsel, Och-Ziff began work on an
anti-corruption policy and procedures which was finalized in April 2008. This
policy and procedures, which applied to OZ, OZM, OZ Europe, AML, AGC, and all of
OZ’s affiliates, required rigorous due diligence and anti-corruption measures
designed to provide reasonable assurances that transactions: (i) were executed
in accordance with management’s general or specific authorization; and (ii) were
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles or any other criteria
applicable to such statements, and to maintain accountability for assets.

95. For high risk transactions like those described above, Och-Ziff’s policy
recommended due diligence steps including:

 

  a. Obtaining copies of the most recent financial statements for its business
partners;

 

  b. Identifying all shareholders owning or controlling each business partner,
and the nature of that control;

 

  c. Requesting references from financial institutions that have existing
business relationships with business partners and clients;

 

  d. Making all payments in the country in which an agent resides;

 

  e. Accessing business partner books and records and utilizing a right-to-audit
on a periodic basis;

 

17



--------------------------------------------------------------------------------

  f. Re-checking and confirming due diligence for business partners on an
ongoing basis;

 

  g. Reviewing of all monies paid out by business partners as part of ongoing
due diligence;

 

  h. Conducting heightened due diligence in business transactions involving
government officials or state-owned businesses, where the business partner’s
only contribution is influence, or where the partner refuses to put agreements
or proof of expenditures in writing; and

 

  i. Obtaining annual certifications by the chief financial officer and chief
legal officer that all foreign business partners have complied with the firm’s
anti-corruption policies and procedures.

96. Och-Ziff failed to follow its own recommended due diligence steps in
connection with the transactions set forth above.

97. Despite the presence of corruption risks in the above transactions, Och-Ziff
did not impose sufficient procedures or measures to prevent corruption or
provide reasonable assurance that the transaction documents accurately reflected
the third party’s use of funds. Och-Ziff did not conduct sufficiently heightened
due diligence in transactions involving state-owned entities, and failed to
limit the interactions of its business partners with government officials.
Och-Ziff knew of the close connections between its business partners,
counterparties, agents and government officials. In fact, it chose them in part
for their ability to influence to high-ranking government officials. Rather than
limit such connections, Och-Ziff’s insufficient controls allowed its business
partners and agents to exploit those relationships through bribery to benefit
Och-Ziff. Och-Ziff Employee A knew that Och-Ziff’s business partners in Africa
bought assets and made payments without oversight or control from Och-Ziff, and
allowed such practices to continue despite the high risk of corruption.

98. Och-Ziff failed to conduct sufficient due diligence on asset purchases by
its business partners. When due diligence on agents and business partners
disclosed significant red flags, the company proceeded with the relationship
without imposing sufficient limitations on the way the agents and business
partners conducted business or used funds provided by Och-Ziff. Och-Ziff allowed
its agents to use shell companies located in other jurisdictions to receive
payment, failed to place restrictions on the agents themselves rather than their
shell companies, transmitted payments through third-parties after which Och-Ziff
had no oversight on the funds, and failed to monitor or audit how its agents
used the Och-Ziff investor funds they were provided.

99. Och-Ziff entered into agreements with consultants and agents without
conducting sufficient due diligence on the recipient of the funds or the role
played by those agents and consultants. In some cases, Och-Ziff knew that AGC or
its business partners in AGC were using consultants paid with Och-Ziff funds,
yet took no steps to either conduct due diligence on those consultants or
ascertain the basis for payments to those consultants. This led to bribes to
government officials in Libya, Chad, and Niger.

100. Och-Ziff failed to implement sufficient safeguards to prevent corruption in
ongoing joint ventures and investments. Och-Ziff was aware of significant
corruption risks in its AGC joint venture, including a high risk of corruption
with its partners in AGC. Och-Ziff failed to adequately address those risks and
continued to give investor funds to AGC without appropriate oversight. Och-Ziff
also continued to rely on its business partners in AGC despite knowledge of
alleged criminal activity by those partners in other transactions. At no time
did Och-Ziff audit the bank records, expenditures, or financial statements of
its business partners or of AGC to ensure compliance with Och-Ziff’s internal
controls and anti-corruption policies.

101. Och-Ziff failed to use its leverage to terminate transactions, foreclose on
collateral, or bring legal action against its business partners. At no time did
Och-Ziff exert its legal rights against its business partners. Instead, Och-Ziff
allowed these corrupt relationships to continue in an effort to secure a return
on investment rather than sever ties with illegal activity.

Och-Ziff Violated the Books and Records and Internal Controls Provisions of the
FCPA

102. Och-Ziff was required to make and keep books, records, and accounts, which,
in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the issuer. Och-Ziff’s policies and procedures
required it to accurately document the purpose and authorization for
expenditures of assets by the underlying managed funds. Och-Ziff inaccurately
recorded the authorizations for the funds disbursed for these improper
transactions as investments, loans, “deal fees,” “subscription amounts,”
payments to business partners, payments to agents, or “professional services
fees,” including portions of the funds that were used to pay bribes and other
improper payments. The manner in which these authorizations were recorded on
Och-Ziff’s books and records did not accurately describe the disposition of
these assets.

 

18



--------------------------------------------------------------------------------

103. Och-Ziff likewise failed to establish or maintain a system of internal
accounting controls sufficient to ensure that certain of these transactions were
properly recorded. Och-Ziff failed to devise or maintain a system of internal
accounting controls sufficient to provide reasonable assurances that certain of
these transactions were properly recorded. Och-Ziff failed to implement and
maintain sufficient internal accounting controls to provide reasonable
assurances that investor funds were not used to pay bribes, or to prevent
self-dealing and misuse of investor funds by its business partners. Och-Ziff
also failed to take corrective measures, obtain verification of payments, or
seek to exercise contractually available audit or cancellation rights with its
business partners, despite knowledge of improper payments and the high risk of
corruption. Och-Ziff’s internal accounting controls failed to stop ongoing
payments and transactions even after improprieties and potential corruption were
discovered by Och-Ziff.

Failures by Och and Frank

104. Och had final authority to approve all private investments by Och-Ziff,
including all transactions described above. Och was aware of the risk of
corruption in the transactions with DRC Partner, and contrary to the
recommendation of his legal and compliance team, he approved the use of Och-Ziff
investor funds in those transactions. As a consequence, Och caused Och-Ziff’s
violations of the books and records provision of the Foreign Corrupt Practices
Act (“FCPA”).

105. Frank had ultimate responsibility for maintaining Och-Ziff’s and OZ
Management’s books and records and for authorizing all uses of Och-Ziff funds.
Under Och-Ziff’s structure at the time, the head of legal and compliance
reported to Frank as chief financial officer. Frank was responsible for ensuring
that all transactions were recorded accurately and in accordance with generally
acceptable accounting procedures and was likewise responsible for devising and
maintaining Och-Ziff’s internal accounting controls. Frank was also ultimately
responsible for devising and maintaining Och-Ziff’s internal accounting controls
sufficient to provide reasonable assurances that transactions: (i) were executed
in accordance with management’s general or specific authorization; and (ii) were
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles or any other criteria
applicable to such statements, and to maintain accountability for assets.

106. Each transaction described above required Frank’s authorization of the
relevant disbursements. In the two DRC transactions and the LIA fee payment
involving bribery, failures of Och-Ziff’s internal controls, and books and
records violations, Frank failed to ensure that required information regarding
transactions was documented accurately, that appropriate business partner
information and due diligence was obtained, that transactions were structured
properly to avoid corruption, and that ongoing due diligence and audits were
performed to prevent or detect improper use of Och-Ziff investor funds. Frank
approved Och-Ziff’s payments in the transactions with DRC Partner in which he
believed there was a high risk of corruption. Despite his concerns, Frank
deferred to Och as the final decision maker and executed payment on the 2008
convertible loan and 2010-2011 margin loan with DRC Partner per Och’s approval.
As a consequence, Frank caused violations of the internal controls and books and
records provisions of the FCPA by Och-Ziff in the three transactions noted
above.

Deferred Prosecution Agreement

107. Och-Ziff has entered into a deferred prosecution agreement with the United
States Department of Justice that acknowledges responsibility for criminal
conduct relating to certain of the findings in the Order. Specifically, Och-Ziff
acknowledges responsibility for two counts of conspiracy to commit offenses
against the United States in violation of Title 18, United States Code,
Section 371, that is, for (i) violating the anti-bribery provisions of the
Foreign Corrupt Practices Act of 1977 (“FCPA”), 15 U.S.C. § 78dd-1,
(ii) violating the FCPA’s books and records provisions, 15 U.S.C. §
78m(b)(2)(A), (b)(4), (b)(5), and 78ff(a), and (iii) violating the FCPA’s
internal controls provisions, 15U.S.C. § 78m(b)(2)(B), (b)(4), (b)(5) and
78ff(a).

108. OZ Africa Management GP, LLC (“OZ Africa Management”), a subsidiary of
Och-Ziff, has entered into a plea agreement with the United States Department of
Justice relating to certain findings in the Order. Specifically, OZ Africa
Management has agreed to plead guilty to one count of conspiracy to commit
offenses against the United States in violation of Title 18, United States Code,
Section 371, that is for violating the anti-bribery provisions of the FCPA, 15
U.S.C. § 78dd-1.

109. Respondent Och-Ziff acknowledges that the Commission is foregoing a
one-time $173,186,178 civil penalty for these charges based upon the imposition
of a $213,055,689 criminal penalty as part of Och-Ziff’s settlement with the
United States Department of Justice.

 

19



--------------------------------------------------------------------------------

Legal Standard and Violations

110. Section 30A of the Exchange Act prohibits any issuer with a class of
securities registered pursuant to Section 12 of the Exchange Act, or any
officer, director, employee, or agent acting on behalf of such issuer, in order
to obtain or retain business, from corruptly giving or authorizing the giving
of, anything of value to any foreign official for the purposes of influencing
the official or inducing the official to act in violation of his or her lawful
duties, or to secure any improper advantage, or to induce a foreign official to
use his influence with a foreign governmental instrumentality to influence any
act or decision of such government or instrumentality. 15 U.S.C. § 78dd-1.

111. Under Section 13(b)(2)(A) of the Exchange Act, issuers with a class of
securities registered pursuant to Section 12 of the Exchange Act are required to
make and keep books, records, and accounts, which, in reasonable detail,
accurately and fairly reflect the transactions and disposition of the assets of
the issuer. 15 U.S.C. § 78m(b)(2)(A).

112. Under Section 13(b)(2)(B) of the Exchange Act, issuers with a class of
securities registered pursuant to Section 12 of the Exchange Act are required to
devise and maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary (I) to permit preparation of financial statements in
conformity with generally accepted accounting principles or any other criteria
applicable to such statements, and (II) to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. 15 U.S.C. § 78m(b)(2)(B).

113. Section 206 of the Advisers Act makes it unlawful for any investment
advisers, directly or indirectly, to (1) “employ any device, scheme, or artifice
to defraud any client or prospective client” or (2) “engage in any transaction,
practice, or course of business which operates as a fraud or deceit upon any
client or prospective client.”

114. Section 206(4) of the Advisers Act prohibits an investment adviser from,
directly or indirectly, engaging in any act, practice or course of business
which is fraudulent, deceptive, or manipulative. Rule 206(4)-8(a)(1) thereunder
prohibits an investment adviser to a pooled investment vehicle from making an
untrue statement of material fact or omitting to state a material fact necessary
to make the statements made not misleading to investors or prospective investors
in those pools. Rule 206(4)-8(a)(2) thereunder provides that it is a fraudulent
practice for an investment adviser to a pooled investment vehicle to engage in
“fraudulent, deceptive, or manipulative” conduct with respect to any investor or
prospective investor in the pooled investment vehicle.

115. As a result of the conduct described above, Och-Ziff willfully violated
Sections 30A, 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act by participating
in bribe schemes to win or retain business for Och-Ziff, by falsely recording
those bribe payments on its books and records, and by failing to devise and
maintain a system of internal accounting controls sufficient to provide
reasonable assurances that its transactions comported with Generally Accepted
Accounting Principles.2

116. As a result of the conduct described above, OZ Management willfully
violated Sections 206(1) and 206(2) of the Advisers Act by using managed
investor funds in the payment of bribes and self-dealing in transactions
involving AGC I and AGC II. OZ Management violated Section 206(4) and Rule
206(4)-8 of the Advisers Act for by making material misrepresentations regarding
certain AGC II transactions to the Investor.

117. As a result of the conduct described above, Frank was a cause of violations
of Section 13(b)(2)(A) of the Exchange Act by Och-Ziff, which requires an issuer
to make and keep books and records that accurately and fairly reflect the
dispositions of its assets, and violations of Section 13(b)(2)(B) of the
Exchange Act by Och-Ziff, which requires an issuer to devise and maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that its transactions comported with Generally Accepted Accounting
Principles.

118. As a result of the conduct described above in the two transactions with DRC
Partner, Och was a cause of violations of Section 13(b)(2)(A) of the Exchange
Act by Och-Ziff, which requires an issuer to make and keep books and records
that accurately and fairly reflect the dispositions of its assets.

 

 

2  A willful violation of the securities laws means merely “‘that the person
charged with the duty knows what he is doing.’” Wonsover v. SEC, 205 F.3d 408,
414 (D.C. Cir. 2000) (quoting Hughes v. SEC, 174 F.2d 969, 977 (D.C. Cir.
1949)). There is no requirement that the actor “‘also be aware that he is
violating one of the Rules or Acts.’” Id. (quoting Gearhart & Otis, Inc. v. SEC,
348 F.2d 798, 803 (D.C. Cir. 1965)).

 

20



--------------------------------------------------------------------------------

IV.

UNDERTAKINGS

Respondents Och-Ziff and OZ Management undertake to:

A. Implementation of Enhanced Internal Accounting Controls and Policies: Within
thirty (30) days of entry of this Order, Och-Ziff and OZ Management agree to the
following:

 

  i. Implement enhanced internal controls over foreign private equity
investments, including enhanced transactional and partner due diligence,
increased monitoring over use of Och-Ziff funds in transactions involving
corruption risk through audit rights of its business and transactions partners
and other available means, individual representations and warranties for
principals in foreign private equity transactions; limited use of offshore
holding companies as recipients for funds in foreign private equity
transactions; and enhanced steps to identify the beneficial owner of offshore
holding companies being paid in connection with foreign private equity
transactions;

 

  ii. Institute policy forbidding use of third-party placement agents or
middlemen in soliciting investors into Och-Ziff managed funds unless use of such
agent is approved by the Business Risk Committee, and limited to regulated
financial entities;

 

  iii. For foreign private equity transactions, institute a policy forbidding
use of third-party consultants, finders, agents, or other intermediaries unless
consistent with local law and approved by the Chief Compliance Officer or the
Business Risk Committee;

 

  iv. Provide veto power over all matters coming before the company’s Business
Risk Committee, for General Counsel and, separately, for Chief Compliance
Officer;

 

  v. Establish investment committee to review all private equity transactions,
and include participation on investment committee for General Counsel and Chief
Compliance Officer or their designees; and

 

  vi. Require all private equity transactions be approved by Och-Ziff’s
investment committee.

B. Separation of Chief Compliance Officer From Other Officer Positions: Within
thirty (30) days of the entry of this Order, Och-Ziff and OZ Management agree to
designate a Chief Compliance Officer who, for a period of five (5) years from
the entry of this Order, shall not simultaneously hold any other officer
position at Och Ziff or OZ Management while serving as Chief Compliance Officer.

Respondent Frank undertakes to:

A. In connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the
Commission is a party, Respondent Frank (i) agrees to appear and be interviewed
by Commission staff at such times and places as the staff requests upon
reasonable notice; (ii) will accept service by mail or facsimile transmission of
notices or subpoenas issued by the Commission for documents or testimony at
depositions, hearings, or trials, or in connection with any related
investigation by Commission staff; (iii) appoint Respondent’s attorney as agent
to receive service of such notices and subpoenas; (iv) with respect to such
notices and subpoenas, waives the territorial limits on service contained in
Rule 45 of the Federal Rules of Civil Procedure and any applicable local rules,
provided that the party requesting the testimony reimburses Respondent’s travel,
lodging, and subsistence expenses at the then-prevailing U.S. Government per
diem rates; and (v) consent to personal jurisdiction over Respondent in any
United States District Court for purposes of enforcing any such subpoena.

Respondent Och undertakes to:

A. In connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the
Commission is a party, Respondent Och (i) agrees to appear and be interviewed by
Commission staff at such times and places as the staff requests upon reasonable
notice; (ii) will accept service by mail or facsimile transmission of notices or
subpoORDER enas issued by the Commission for documents or testimony at
depositions, hearings, or trials, or in connection with any related
investigation by Commission staff; (iii) appoint Respondent’s attorney as agent
to receive service of such notices and subpoenas; (iv) with respect to such
notices and subpoenas, waives the territorial limits on service contained in
Rule 45 of the Federal Rules of Civil Procedure and any applicable local rules,
provided that the party requesting the testimony reimburses Respondents’ travel,
lodging, and subsistence expenses at the then-prevailing U.S. Government per
diem rates; and (v) consents to personal jurisdiction over Respondent in any
United States District Court for purposes of enforcing any such subpoena.

 

21



--------------------------------------------------------------------------------

In determining whether to accept the Offers, the Commission has considered these
Undertakings.

V.

Pursuant to this Order, without admitting or denying the allegations contained
herein, Respondent Frank agrees to additional proceedings in this proceeding to
determine what, if any, civil penalties pursuant to Section 21(B)(a) of the
Exchange Act against Respondent Frank are in the public interest. In connection
with such additional proceedings: (a) Respondent Frank agrees that he will be
precluded from arguing that he did not violate the federal securities laws as
described in this Order; (b) Respondent Frank agrees that he may not challenge
the validity of this Order; (c) solely for the purposes of such additional
proceedings, the findings of this Order shall be accepted as and deemed true by
the hearing officer; and (d) the hearing officer may determine the issues raised
in the additional proceedings on the basis of affidavits, declarations, excerpts
of sworn deposition or investigative testimony, and documentary evidence.

VI.

In view of the foregoing, the Commission deems it appropriate and in the public
interest to impose sanctions agreed to in Respondents’ Offers.

Accordingly, pursuant to Section 21C of the Exchange Act and Sections 203(e),
203(f) and 203(k) of the Advisers Act, it is hereby ORDERED that:

A. Respondent Och-Ziff shall cease and desist from committing or causing any
violations and any future violations of Sections 30A, 13(b)(2)(A) and
13(b)(2)(B) of the Exchange Act.

B. Respondent OZ Management shall cease and desist from committing or causing
any violations and any future violations of Sections 206(1), 206(2) and 206(4)
of the Advisers Act and Rule 206(4)-8 promulgated thereunder.

C. Respondent Frank shall cease and desist from committing or causing any
violations and any future violations of Sections 13(b)(2)(A) and 13(b)(2)(B) of
the Exchange Act.

D. Respondent Och shall cease and desist from committing or causing any
violations and any future violations of Section 13(b)(2)(A) of the Exchange Act

E. Respondents Och-Ziff and OZ Management are censured.

F. Respondents Och-Ziff and OZ Management, shall, within 14 days of the entry of
this Order, pay, jointly and severally, disgorgement of $173,186,178, and
prejudgment interest of $25,858,989, for a total payment of $199,045,167 to the
Securities and Exchange Commission for transfer to the general fund of the
United States Treasury, subject to Exchange Act Section 21F(g)(3). If timely
payment is not made, additional interest shall accrue pursuant to SEC Rule of
Practice 600.

G. Respondent Och shall, within 14 days of the entry of this Order, pay
disgorgement of $1,900,000, reflecting his estimated share of gain to Och-Ziff
resulting from the transactions with DRC Partner, and prejudgment interest of
$273,718, for a total payment of $2,173,718 to the United States Treasury. If
timely payment is not made, additional interest shall accrue pursuant to SEC
Rule of Practice 600.

H. Respondents Och-Ziff, OZ Management, and Och must make payments in one of the
following ways:

 

  (1) Respondents may transmit payment electronically to the Commission, which
will provide detailed ACH transfer/Fedwire instructions upon request;

 

  (2) Respondents may make direct payment from a bank account via Pay.gov
through the Commission Web site at: http://www.sec.gov/about/offices/ofm.htm; or

 

  (3) Respondents may pay by certified check, bank cashier’s check, or United
States postal money order, made payable to the Securities and Exchange
Commission and hand-delivered or mailed to:

 

22



--------------------------------------------------------------------------------

Enterprise Services Center

Accounts Receivable Branch

HQ Bldg., Room 181, AMZ-341

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

Payments by check or money order must be accompanied by a cover letter
identifying the party paying as a Respondent in these proceedings, and the file
number of these proceedings; a copy of the cover letter and check or money order
must be sent to Paul G. Block, Assistant Director, Division of Enforcement,
Securities and Exchange Commission, Boston Regional Office, 33 Arch Street,
Boston, MA 02110.

Amounts ordered to be paid as civil money penalties pursuant to this Order shall
be treated as penalties paid to the government for all purposes, including all
tax purposes. To preserve the deterrent effect of the civil penalty, each
Respondent agrees that in any Related Investor Action, they shall not argue that
they are entitled to, nor shall they benefit by, offset or reduction of any
award of compensatory damages by the amount of any part of each Respondent’s
payment of a civil penalty in this action (“Penalty Offset”). If the court in
any Related Investor Action grants such a Penalty Offset, each Respondent agrees
that they shall, within 30 days after entry of a final order granting the
Penalty Offset, notify the Commission’s counsel in this action and pay the
amount of the Penalty Offset to the Securities and Exchange Commission. Such a
payment shall not be deemed an additional civil penalty and shall not be deemed
to change the amount of the civil penalty imposed in this proceeding. For
purposes of this paragraph, a “Related Investor Action” means a private damages
action brought against any of the Respondents by or on behalf of one or more
investors based on substantially the same facts as alleged in the Order
instituted by the Commission in this proceeding.

I. Retention of Monitor: Respondent Och-Ziff shall comply with the following
undertakings:

Term of Engagement

1. To engage an independent monitor (“Monitor”) not unacceptable to the
Commission staff within sixty (60) days of the entry of this Order. Upon entry
of the Order, the Company will propose to the staff a pool of three
(3) qualified candidates to serve as the Monitor. If the staff determines, in
their sole discretion, that any of the candidates are not, in fact, qualified to
serve as the Monitor, or if the staff, in their sole discretion, are not
satisfied with the candidates proposed, the staff reserve the right to seek
additional nominations from the Company. The Monitor shall have, at a minimum,
the following qualifications: (1) demonstrated expertise with respect to the
FCPA and other applicable anti-corruption laws, including experience counseling
on FCPA issues; (ii) demonstrated experience with respect to the Advisers Act
and other applicable laws, including experience counseling on Advisers Act
disclosure and compliance issues; (iii) experience designing and/or reviewing
corporate compliance policies, procedures, and internal accounting controls,
including FCPA and anti-corruption policies, procedures, and internal accounting
controls, and Advisers Act disclosure policies, procedures, and controls;
(iv) the ability to access and deploy resources as necessary to discharge the
Monitor’s duties as described in the Order; and (v) sufficient independence from
Och-Ziff to ensure effective and impartial performance of the Monitor’s duties
as described in the Order.

2. The staff retain the right, in their sole discretion, to choose the Monitor
from among the candidates proposed by the Company, though the Company may
express its preference(s) among the candidates. In the event the staff reject
all proposed Monitors, the Company shall propose an additional three candidates
within thirty (30) calendar days after receiving notice of the rejection. This
process shall continue until a Monitor acceptable to both parties is chosen. The
staff and the Company will use their best efforts to complete the selection
process within sixty (60) calendar days of the filing of the Agreement and the
accompanying Information. If the Monitor resigns or is otherwise unable to
fulfill his or her obligations as set out herein and in Attachment D, the
Company shall within thirty (30) calendar days recommend a pool of three
qualified Monitor candidates from which the Offices will choose a replacement.

3. Och-Ziff shall retain the Monitor for a period of not less than thirty-six
(36) months, unless the Commission staff finds, in its sole discretion, that
there exists a change in circumstances sufficient to eliminate the need for the
Monitor, in which case the monitorship may be terminated early (the
“Monitorship”). The term of the Monitorship can be extended for an additional
twenty-four (24) months, to a total of sixty (60) months from the date the
Monitor is retained. The term of the Monitorship can be extended at the
discretion of the staff and as set forth below.

4. During the Monitorship and for a period of two years from conclusion of the
Monitorship, neither Och-Ziff nor any of its then-current or former affiliates,
subsidiaries, directors, officers, employees, or agents acting in their capacity
as such shall enter into, or discuss the possibility of, any employment,
consultant, attorney-client, auditing, or other professional relationship with
the Monitor.

 

23



--------------------------------------------------------------------------------

Och-Ziff’s Obligations

5. Och-Ziff shall cooperate fully with the Monitor, and provide the Monitor with
access to all non-privileged information, documents, records, facilities, and
employees as reasonably requested by the Monitor; such access shall be provided
consistent with Och-Ziff’s and the Monitor’s obligations under applicable laws
and regulations, including, but not limited to, applicable data privacy and
national security laws and regulations. Och-Ziff shall use its best efforts, to
the extent reasonably requested, to provide the Monitor with access to
Och-Ziff’s former employees, third-party vendors, agents, and consultants.

6. Och-Ziff agrees that no attorney-client, auditor-client, or similar
relationship shall be formed between Och-Ziff and the Monitor. In the event that
Och-Ziff seeks to withhold from the Monitor access to information, documents,
records, facilities, and/or employees of Och-Ziff, its third-party vendors,
agents, or consultants that may be subject to a claim of attorney-client
privilege, the attorney work-product doctrine, or similar legal relationships,
or where Och-Ziff reasonably believes production would otherwise be inconsistent
with applicable law, Och-Ziff shall work cooperatively with the Monitor to
resolve the matter to the satisfaction of the Monitor. If during the
Monitorship, the Monitor believes that Och-Ziff is unreasonably withholding
access on the basis of a claim of attorney-client privilege, attorney
work-product doctrine, or other asserted applicable law, the Monitor shall
promptly notify the Commission staff. If the matter cannot be resolved, at the
request of the Monitor, the Company shall promptly provide written notice to the
Monitor and the staff. Such notice shall include a general description of the
nature of the information, documents, records, facilities or current or former
employees that are being withheld, as well as the legal basis for withholding
access. The staff may then consider whether to make a further request for access
to such information, documents, records, facilities, or employees

7. Any disclosure by Och-Ziff concerning potential corrupt payments, false books
and records, and/or internal accounting control issues shall not relieve
Och-Ziff of any otherwise applicable obligation to truthfully disclose such
matters to the Commission staff.

Monitor’s Mandate

8. The Monitor shall evaluate the effectiveness of the internal accounting
controls, recordkeeping, and financial reporting policies and procedures of
Och-Ziff as they relate to Och-Ziff’s current and ongoing compliance with the
anti-bribery, books and records, and internal accounting controls provisions of
the FCPA, other applicable anti-corruption laws (the “anti-corruption laws”),
and OZ Management’s related disclosure and compliance issues under the Advisers
Act (“disclosure laws”), and make recommendations reasonably designed to improve
the effectiveness of these policies and procedures (the “Mandate”). This Mandate
shall include an assessment of the Board of Directors; and senior managements’
commitment to, and effective implementation of, the corporate compliance
program. In carrying out the Mandate, to the extent appropriate under the
circumstances, the Monitor may coordinate with Och-Ziff personnel, including
in-house counsel, compliance personnel, and internal auditors. The Monitor may
rely on the product of Och-Ziff’s processes, such as the results of studies,
reviews, sampling and testing methodologies, audits, and analyses conducted by
or on behalf of Och-Ziff, as well as Och-Ziff’s internal resources (e.g., legal,
compliance, and internal audit), which can assist the Monitor in carrying out
the Mandate.

9. During the Monitorship, the Monitor shall conduct an initial review and at
least two (2) follow-up reviews and prepare an initial report and at least two
(2) follow-up reports, and issue a Certification Report if appropriate, as
described below.

Initial Review and Report

10. To carry out the Mandate, during the Term of the Monitorship, the Monitor
shall conduct an initial review and prepare an initial report, followed by at
least two follow-up reviews and reports as described below. With respect to the
initial report, after consultation with the Company and the Commission staff,
the Monitor shall prepare the first written work plan within thirty
(30) calendar days of being retained, and the Company and the staff shall
provide comments within thirty (30) calendar days after receipt of the written
work plan. With respect to each follow-up report, after consultation with the
Company and the Commission staff, the Monitor shall prepare a written work plan
at least thirty (30) calendar days prior to commencing a review, and the Company
and the Offices shall provide comments within twenty (20) calendar days after
receipt of the written work plan. Any disputes between the Company and the
Monitor with respect to any written work plan shall be decided by the Commission
staff in their sole discretion.

11. In order to conduct an effective initial review and to understand fully any
existing deficiencies in Och-Ziff’s internal accounting controls and corporate
compliance program, or deficiencies in OZ Management’s Advisers Act compliance,
the Monitor’s work plan shall include such steps as are reasonably necessary to
understand Och-Ziff’s business and its global anti-corruption risks. The steps
shall include:

 

24



--------------------------------------------------------------------------------

  a. Inspection of relevant documents, including the internal accounting
controls, recordkeeping, and financial reporting policies and procedures as they
relate to the Mandate;

 

  b. Inspection of relevant documents and policies and procedures as they relate
to the Mandate;

 

  c. Onsite observation of selected systems and procedures comprising Och-Ziff’s
corporate compliance program, including anti-corruption compliance procedures,
internal accounting controls, recordkeeping, due diligence, and internal audit
procedures, including at sample sites;

 

  d. Meetings with, and interviews of, as relevant, Och-Ziff employees,
officers, directors, and, where appropriate and feasible, its third-party
vendors, agents, or consultants and other persons at mutually convenient times
and places; and

 

  e. Risk-based analyses, studies, and testing of Och-Ziff’s and OZ Management’s
corporate compliance program.

12. The Monitor may take steps as reasonably necessary to develop an
understanding of the facts and circumstances surrounding prior violations of law
that gave rise to this action, but shall not conduct his or her own inquiry into
those historical events.

13. After receiving the initial work plan, Och-Ziff shall provide any comments
concerning the initial work plan within thirty (30) days to the Monitor and
Commission staff. Any disputes between Och-Ziff and the Monitor with respect to
the initial work plan shall be decided by the Commission staff in its sole
discretion. Following comments by Och-Ziff and Commission staff, the Monitor
will have fifteen (15) days to make revisions to the initial work plan.

14. The initial review shall commence no later than one-hundred twenty
(120) days from the date of the engagement of the Monitor (unless otherwise
agreed by Och-Ziff, the Monitor, and the Commission staff). The Monitor shall
issue a written report within one hundred twenty (120) days of commencing the
initial review, setting forth the Monitor’s assessment and, if necessary, making
recommendations reasonably designed to improve the effectiveness of Och-Ziff’s
internal accounting controls and corporate compliance program as they relate to
Och-Ziff’s compliance with the anti-corruption laws. The Monitor should consult
with Och-Ziff concerning his or her findings and recommendations on an ongoing
basis and should consider Och-Ziff’s comments and input to the extent the
Monitor deems appropriate. The Monitor should share a draft of his or her report
with Och-Ziff and Commission staff prior to finalizing them. The Monitor shall
provide the report to the Board of Directors of Och-Ziff and contemporaneously
transmit a copy to Commission staff.

15. Within one-hundred twenty (120) days after receiving the Monitor’s initial
report, Och-Ziff shall adopt and implement all recommendations in the report,
provided, however, that as to any recommendation that Och-Ziff considers unduly
burdensome, impractical, or costly, or inconsistent with applicable law or
regulation or otherwise inadvisable, Och-Ziff need not adopt that recommendation
at that time, but may submit in writing to the Monitor and the Commission staff
within sixty (60) days of receiving the report, an alternative policy,
procedure, or system designed to achieve the same objective or purpose.

16. As to any recommendation on which the Company and the Monitor do not agree,
such parties shall attempt in good faith to reach an agreement within forty-five
(45) calendar days after the Company serves the written notice. In the event
Och-Ziff and the Monitor are unable to agree on an acceptable alternative
proposal, Och-Ziff shall promptly consult with the Commission staff. Any
disputes between Och-Ziff and the Monitor with respect to the recommendations
shall be decided by the Commission staff in its sole discretion. The Commission
staff will consider the Monitor’s recommendation and Och-Ziff’s reasons for not
adopting the recommendation in determining whether Och-Ziff has fully complied
with its obligations. Pending such determination, Och-Ziff shall not be required
to implement any contested recommendation(s).

17. With respect to any recommendation that the Monitor determines cannot
reasonably be implemented within one-hundred twenty (120) days after receiving
the report, the Monitor may extend the time period for implementation with prior
written approval of the Commission staff.

 

25



--------------------------------------------------------------------------------

First Follow-Up Review

18. Within one hundred-twenty (120) days after the issuance of the initial
report, the Monitor shall submit a written work plan for the follow-up review to
Och-Ziff and Commission staff. Och-Ziff and Commission staff shall provide any
comments concerning the work plan within twenty (20) days in writing to the
Monitor. Any disputes between Och-Ziff and the Monitor with respect to the
written work plan shall be decided by the Commission staff in its sole
discretion. Following comments by Och-Ziff and Commission staff, the Monitor
will have ninety (90) days to make revisions to the follow-up work plan.

19. The follow-up review shall commence no later than one hundred-twenty
(120) days after the issuance of the initial report (unless otherwise agreed by
Och-Ziff, the Monitor, and the Commission staff). The Monitor shall issue a
written follow-up report within ninety (90) days of commencing the follow-up
review. The follow-up report shall set forth the Monitor’s assessment of, and
any additional recommendations regarding, the Mandate; the Monitor’s assessment
of the implementation by Och-Ziff of any recommendations made in the initial
report; and the Monitor’s assessment of the commitment of Och-Ziff’s Board of
Directors and senior management to compliance with anti-corruption laws

20. Within one hundred and twenty (120) calendar days after receiving the
Monitor’s initial report, the Company shall adopt and implement all
recommendations in the report, unless, within sixty (60) calendar days of
receiving the report, the Company notifies in writing the Monitor and the
Commission staff of any recommendations that the Company considers unduly
burdensome, inconsistent with applicable law or regulation, impractical,
excessively expensive, or otherwise inadvisable. With respect to any such
recommendation, the Company need not adopt that recommendation within the one
hundred and twenty (120) days of receiving the report but shall propose in
writing to the Monitor and the Commission staff an alternative policy, procedure
or system designed to achieve the same objective or purpose. As to any
recommendation on which the Company and the Monitor do not agree, such parties
shall attempt in good faith to reach an agreement within forty-five
(45) calendar days after the Company serves the written notice.

21. In the event Och-Ziff and the Monitor are unable to agree on an acceptable
alternative proposal within thirty (30) days, Och-Ziff shall promptly consult
with the Commission staff. Any disputes between Och-Ziff and the Monitor with
respect to the recommendations shall be decided by the Commission staff in its
sole discretion. The Commission staff shall consider the Monitor’s
recommendation and Och-Ziff’s reasons for not adopting the recommendation in
determining whether Defendant has fully complied with its obligations. Pending
such determination, Defendant shall not be required to implement any contested
recommendation(s).

22. With respect to any recommendation that the Monitor determines cannot
reasonably be implemented within one hundred and twenty (120) calendar days
after receiving the report, the Monitor may extend the time period for
implementation with prior written approval of the Commission staff.

Second Follow-Up Review

23. A follow-up review shall commence no later than one hundred-twenty
(120) calendar days after the issuance of the initial report (unless otherwise
agreed by the Company, the Monitor and the Commission staff). The Monitor shall
issue a written follow-up report within ninety (90) calendar days of commencing
the follow-up review, setting forth the Monitor’s assessment and, if necessary,
making recommendations in the same fashion as set forth in Paragraph 14 with
respect to the initial review. After consultation with the Company, the Monitor
may extend the time period for issuance of the follow-up report for a brief
period of time with prior written approval of the Commission staff.

24. The second follow-up review shall commence no later than one hundred eighty
(180) days after the issuance of the follow-up report (unless otherwise agreed
by Och-Ziff, the Monitor, and the Commission staff). The Monitor shall issue a
written follow-up report within ninety (90) days of commencing the second
follow-up review. The follow-up report shall set forth the Monitor’s assessment
of, and any additional recommendations regarding, the Mandate; the Monitor’s
assessment of the implementation by Och-Ziff of any recommendations made in the
initial report; and the Monitor’s assessment of the commitment of Och-Ziff’s
Board of Directors and senior management to compliance with anti-corruption
laws.

25. Within ninety (90) calendar days after receiving the Monitor’s follow-up
report, the Company shall adopt and implement all recommendations in the report,
unless, within thirty (30) calendar days after receiving the report, the Company
notifies in writing the Monitor and the Commission staff concerning any
recommendations that the Company considers unduly burdensome, inconsistent with
applicable law or regulation, impractical, excessively expensive, or otherwise
inadvisable. With respect to any such recommendation, the Company need not adopt
that recommendation within the ninety (90) calendar days of receiving the report
but shall propose in writing to the Monitor and the Commission staff an
alternative policy, procedure, or system designed to achieve the same objective
or purpose. As to any recommendation on which the Company and the Monitor do not
agree, such parties shall attempt in good faith to reach an agreement within
thirty (30) calendar days after the Company serves the written notice.

 

26



--------------------------------------------------------------------------------

26. In the event Och-Ziff and the Monitor are unable to agree on an acceptable
alternative proposal within fifteen (15) days, Och-Ziff shall promptly consult
with the Commission staff. Any disputes between Och-Ziff and the Monitor with
respect to the recommendations shall be decided by the Commission staff in its
sole discretion. The Commission staff shall consider the Monitor’s
recommendation and Och-Ziff’s reasons for not adopting the recommendation in
determining whether Och-Ziff has fully complied with its obligations. Pending
such determination, Och-Ziff shall not be required to implement any
contestedrecommendation(s). With respect to any recommendation that the Monitor
determines cannot reasonably be implemented within ninety (90) calendar days
after receiving the report, the Monitor may extend the time period for
implementation with prior written approval of the Offices.

27. Throughout the Monitorship, the Monitor shall disclose to the Commission
staff any credible evidence that corrupt or otherwise suspicious transactions
occurred, or payments or things of value were offered, promised, made, or
authorized by any entity or person within Och-Ziff, or any entity or person
working directly or indirectly for or on behalf of Och-Ziff, or that related
false books and records may have been maintained by or on behalf of Och-Ziff or
that relevant internal controls were circumvented or were not reasonably
designed or implemented. The Monitor shall contemporaneously notify Och-Ziff’s
General Counsel, Chief Compliance Officer, and Audit Committee for further
action unless at the Monitor’s discretion he or she believes disclosure to
Och-Ziff would be inappropriate under the circumstances. The Monitor shall
address in his or her reports the appropriateness of Och-Ziff’s response to all
improper activities, whether previously disclosed to the Commission staff or
not.

Certification of Compliance

28. Within ninety (90) days of the issuance of the second follow-up report,
Och-Ziff shall certify in writing to the Commission staff with copy to the
Monitor that Och-Ziff has adopted and has implemented, or is implementing on an
agreed-to schedule, all of the Monitor’s recommendations in the initial and
follow-up report(s), or the agreed-upon alternatives.

29. Within ninety (90) days of the issuance of the second follow-up report, if
the Monitor believes that Och-Ziff’s corporate compliance program is reasonably
designed and implemented to detect and prevent violations of the anti-corruption
laws and disclosure laws and is functioning effectively, the Monitor shall
submit to the Commission staff a written report (“Certification Report”) that
certifies Och-Ziff’s compliance with its corporate compliance obligations under
the Final Judgment. The Certification Report shall set forth an assessment of
the sustainability of Och-Ziff’s remediation efforts and may also recommend
areas for further follow-up in Och-Ziff’s future self-reporting. The Monitor may
extend the time period for issuance of the Certification Report by fifteen
(15) days with prior written approval of the Commission staff. Fourteen
(14) days prior to issuing the Certification report, the Monitor shall orally
notify the Commission staff whether he or she expects to be able to certify as
provided herein.

Extension of Monitorship

30. If, after completing the second follow-up review, the Commission staff
concludes that Och-Ziff has not successfully satisfied its obligations under the
Monitorship with respect to the Monitor’s Mandate, the Monitorship shall be
extended, and the Monitor shall commence a third follow-up review within sixty
(60) days after the Commission staff concludes that Och-Ziff has not
successfully satisfied its compliance obligations under the Monitorship (unless
otherwise agreed by Och-Ziff, the Monitor, and the Commission staff). The
Monitor shall issue a written follow-up report within one hundred twenty
(120) days of commencing the third follow-up review in the same fashion as set
forth in Paragraphs 19 through 22 with respect to the follow-up reviews and in
accordance with the procedures for follow-up reports set forth in Paragraphs 19
through 22.

Extensions of Time

31. Upon request by the Monitor or Och-Ziff, the Commission staff may extend any
procedural time period set forth above for good cause shown.

Certification of Completion

32. No later than sixty (60) days from date of the completion of the
undertakings with respect to the Monitorship, Och-Ziff shall certify, in
writing, compliance with the undertakings set forth above. The certification
shall identify the undertakings, provide written evidence of compliance in the
form of a narrative, and be supported by exhibits sufficient to demonstrate
compliance. The Commission staff may make reasonable requests for further
evidence of compliance, and Och-Ziff agrees to provide such evidence.

 

27



--------------------------------------------------------------------------------

Confidentiality of Reports

33. The reports submitted by the Monitor and the periodic reviews and reports
submitted by Och-Ziff will likely include confidential financial, proprietary,
competitive business or commercial information. Public disclosure of the reports
could discourage cooperation, impede pending or potential government
investigations or undermine the objective of the reporting requirement. For
these reasons, among others, the reports and the contents thereof are intended
to remain and shall remain non-public, except (i) pursuant to court order,
(ii) as agreed to by the parties in writing, (iii) to the extent the Commission
determines in its sole discretion that disclosure would be in furtherance of the
Commission’s discharge of its duties and responsibilities, or (iv) as is
otherwise required by law.

Address for All Written Communications and Reports

34. All reports or other written communications by the Monitor or Och-Ziff
directed to the Commission staff shall be transmitted to Paul G. Block,
Assistant Director, FCPA Unit, Division of Enforcement, Boston Regional Office,
U.S. Securities and Exchange Commission, 33 Arch Street, Boston, MA 02110. A
copy of the Certification of Completion and supporting materials shall also be
transmitted to the Office of Chief Counsel of the Enforcement Division at
Division of Enforcement, U.S. Securities and Exchange Commission, 100 F Street,
N.E., Washington, D.C. 20549.

J. Notice to Advisory Clients

35. Within thirty (30) days of the entry of this Order, Och-Ziff and OZ
Management shall provide a copy of the Order to each of OZ Management’s existing
advisory clients as of the entry of this Order via mail, e-mail, or such other
method as may be acceptable to the Commission staff. For a period of one
(1) year from the entry of this Order, Och-Ziff and OZ Management shall provide
a copy of the Order to all of its prospective clients.

IT IS FURTHER ORDERED pursuant to Rule 100(c) of the Commission’s Rules of
Practice, 17 C.F.R. § 201.100(c), in the interest of justice and without
prejudice to any party to the proceeding, that a public hearing for the purpose
of taking evidence on the questions set forth in Section V hereof shall be
convened at a time and place to be fixed by, and before, an Administrative Law
Judge to be designated by further order as provided by Rule 110 of the
Commission’s Rules of Practice, 17 C.F.R. § 201.110, following the entry of a
final judgment against the last remaining defendant(s) in in all actions related
to the conduct described herein (the “Related Actions”).

If Frank fails to appear at that hearing after being duly notified, Frank may be
deemed in default and the proceedings may be determined against him upon
consideration of this Order, the allegations of which may be deemed to be true
as provided by Rules 155(a), 221(f), and 310 of the Commission’s Rules of
Practice, 17 C.F.R. §§ 201.155(a), 201.221(f), and 201.310.

IT IS FURTHER ORDERED pursuant to Rule 100(c) of the Commission’s Rules of
Practice, 17 C.F.R. § 201.100(c), in the interest of justice and without
prejudice to any party to the proceeding, that the Administrative Law Judge
shall issue an initial decision no later than 120 days from the date of the
entry of a final judgment in the Related Actions.

In the absence of an appropriate waiver, no officer or employee of the
Commission engaged in the performance of investigative or prosecuting functions
in this or any factually related proceeding will be permitted to participate or
advise in the decision of this matter, except as witness or counsel in
proceedings held pursuant to notice. Since this proceeding is not “rule making”
within the meaning of Section 551 of the Administrative Procedure Act, it is not
deemed subject to the provisions of Section 553 delaying the effective date of
any final Commission action.

36. Respondents Och-Ziff, OZ Management, Och and Frank shall comply with the
undertakings enumerated in Section IV above.

37. This Order shall be served forthwith upon Respondents personally or by
certified mail.

 

28



--------------------------------------------------------------------------------

VII.

It is further Ordered that any debt for disgorgement, prejudgment interest,
civil penalty or other amounts due by Respondents Och and Frank under this Order
or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by
Respondents Och and Frank of the federal securities laws or any regulation or
order issued under such laws, as set forth in Section 523(a)(19) of the
Bankruptcy Code, 11 U.S.C. §523(a)(19), and, solely for purposes of exceptions
to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523,
Respondents Och and Frank stipulate that the findings in the Order are true, and
that such findings shall be accepted and deemed true, without further proof by
any party, in any nondischargeability proceeding involving the Commission.

By the Commission.

Brent J. Fields

Secretary

 

29